 

CONFIDENTIAL PORTIONS MARKED [*******] HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
Exhibit 10.6

 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (“Lease”) dated effective as of December 18, 2009, (the
“Effective Date”) is entered into by and between ROME LTH PARTNERS, LP, a Texas
limited partnership, having its principal office at 9301 N. Central Expressway,
Suite 300, Dallas, Texas 75231 (“Landlord”) and FLOYD HEALTHCARE MANAGEMENT,
INC., d/b/a Floyd Medical Center, a Georgia non-profit corporation, having its
principal office at 304 Turner McCall Boulevard, Rome, Georgia 30161
(“Tenant”).  Defined terms herein shall have the meanings prescribed to them in
the Glossary of Terms set forth in Article 34 of the Lease.


ARTICLE 1.
PREMISES; TERM
 
1.1           Premises.  Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant and Tenant rents from Landlord
all of Landlord’s rights and interest in and to the “Premises” described below:
 
(a)            Premises:
 

 
(i)
Suite Number:        110 (estimate)

 
(ii)
Rentable Square Feet:   7,329 (estimate)

 
(iii)
Usable Square Feet:      7,329 (estimate)



(b)            Said Suite is in the office building (the “Building”) located or
to be located on a ground leasehold estate (the “Ground Leasehold Estate”) under
that certain “Ground Lease” (defined in Article 34 below) upon the land
described in Exhibit A hereto (the “Land”).  The Building also includes the
Pedestrian Connection Hallway constructed on an easement provided under the REA
(defined in Section 34).  The Premises are outlined in Exhibit A-1 attached
hereto and made a part hereof for all purposes.  (The Building and Ground
Leasehold Estate collectively referred to herein as the “Project”).  The
rentable area and usable area, as outlined on Exhibit A-1, are subject to
adjustment pursuant to this paragraph.  The square footage set forth above is
subject to adjustment based upon the exact square footage contained in the
Premises once the Premises have been completed.  Upon completion of the
Premises, Landlord will provide Tenant with an amendment outlining the exact
square footage and the related adjustments to Minimum Rent and Tenant’s
Proportionate Share of Additional Charges pursuant to Section 2.1 below;
 
SUBJECT, HOWEVER, to the matters set forth on Exhibit B attached hereto, the
Landlord’s Mortgage, the Medical Center Master Lease and the Ground Lease (the
“Permitted Exceptions”), to have and to hold for a fixed term of twenty (20)
years (the “Initial Term”) from and after the Commencement Date (hereafter
defined) of the Lease and continuing for any Extension Term properly and timely
elected pursuant to Article 33 hereof.  The “Term” of this Lease shall be the
Initial Term and any Extension Term exercised by Tenant pursuant to terms
hereof.  The Commencement Date of this Lease (the “Commencement Date”) shall be
the first day of the first calendar month following the date on which Landlord
has achieved Substantial Completion of Landlord’s Work (as defined in, and in
accordance with, the work letter attached hereto and made a part hereof as
Exhibit E) (the “Work Letter”).  The taking of possession of the Premises by
Tenant shall be conclusive as to Tenant’s acceptance of the Premises and
Landlord’s Work, subject in all respects to the terms of this Lease (including,
without limitation, the Work Letter); provided, however, and notwithstanding the
foregoing, Tenant’s taking of possession shall not relieve Landlord from any
obligation to complete or correct any work to be performed or corrected by
Landlord under the terms of this Lease, all as provided in the Work Letter.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
RENT
 
2.1           Minimum Rent and Adjustments to Minimum Rent.  Commencing upon the
Commencement Date and during the Term hereof, Tenant shall pay to Landlord,
without notice, demand, set off or counterclaim, in advance in lawful money of
the United States of America, the Minimum Rent, as adjusted annually pursuant to
Section 2.1(b) hereof during the Term or as may be adjusted pursuant to Section
2.1(c) hereof during the Term.  Landlord and Tenant agree that, upon the
execution of this Lease, the minimum rent amounts payable to Landlord in each
Lease year as set forth on Exhibit C are only estimated minimum rents based upon
a Preliminary Project Budget.  Landlord and Tenant shall finalize the Final
Construction Documents for the Project and the Final Project Budget in
accordance with the terms of the Work Letter attached hereto as Exhibit E.  The
term “Minimum Rent” used throughout this Lease shall be determined as set forth
in Sections 2.1(a) and 2.1(b) below.
 
The Minimum Rent shall be payable in advance in twelve (12) equal, consecutive
monthly installments, on the first day of each calendar month of the Term.
Minimum Rent shall be subject to adjustment as provided in Section 2.1(b)
below.  Minimum Rent shall commence on the Commencement Date and shall be
prorated on a daily basis if the Commencement Date is not the first day of a
month for the remainder of that month.  Rent shall be payable at such address as
Landlord may designate from time to time by written notice to Tenant.
 
(a)            Minimum Rent — Establishing Year One of the Lease Term.  The
Final Project Budget specifically allocates a certain amount for
“Contingencies.”  The annual Minimum Rent for Year One of the Lease Term shall
be Tenant’s Proportionate Share of the approved Final Project Budget, multiplied
by a rental factor of [*****]; provided, however, that (a) to the extent that
the amount designated as “Contingencies” is not actually expended by Landlord in
the course of completing Landlord’s Work, one half (50%) of such unused amount
shall be deducted from the Final Project Budget prior to making such
computation, and (b) to the extent that Tenant makes a Tenant Change Request
which has the effect of reducing costs incurred by Landlord to Substantially
Complete the Landlord’s Work, the amount of such reduction shall be deducted
from the Final Project Budget prior to making such computation.  Once the
Minimum Rent for Year One of the Lease Term has been determined in accordance
herewith, Landlord and Tenant shall a execute a revised Exhibit C - Rent
Schedule reflecting the final Minimum Rent due in each year of the Initial Lease
Term and any Extension Terms and each shall attach this revised Exhibit C- Rent
Schedule to this Lease and clearly mark and identify it as having been
calculated in accordance herewith.

 
 
2

--------------------------------------------------------------------------------

 


(b)            Increases to Minimum Rent.  Minimum Rent due and payable for all
years of the Lease Term following Year One of the Lease Term shall increase
annually on each anniversary of the Commencement Date during the Term or
Extension Term of this Lease at a rate of [*****] per annum above the Minimum
Rent payable for the immediately previous year.
 
2.2           Additional Charges.  Tenant shall reimburse Landlord within five
(5) business days following receipt of Landlord’s invoice for Tenant’s
Proportionate Share (as defined hereafter in Article 34) of (a) any amounts due
by Landlord under any assessments, taxes (described in Section 3.1 below), fees,
insurance, rental and parking fees payable under the Ground Lease, property
management fees (not to exceed 3.5% of the sum of Minimum Rent and Additional
Charges payable under all leases within the Building), accounting fees, or other
charges related to the ownership and leasing of the Premises that accrue during
the Term of this Lease and all expenditures of Landlord under Sections 7.1(a)
and 7.2, and (b) in the event of any failure on the part of Tenant to pay any of
those items referred to in clause (a) above of which it received all notice
required hereunder, Tenant will also promptly pay and discharge every fine,
penalty, interest and cost which may be added for non-payment or late payment of
such items (the items referred to in clauses (a) and (b) above being referred to
herein collectively as the “Additional Charges”), and Landlord shall have all
legal, equitable and contractual rights, powers and remedies provided in this
Lease, by statute or otherwise, in the case of non-payment of the Additional
Charges, as well as the Minimum Rent.  If any installment of Minimum Rent or
Additional Charges (but only as to those Additional Charges which are payable
directly to Landlord) shall not be paid within five (5) business days after the
date when due, Tenant will pay Landlord on demand, as Additional Charges,
interest (to the extent permitted by law) computed at the Overdue Rate on the
amount of such installment, from the date when due to Landlord to the date of
payment in full thereof.
 
The Minimum Rent, Additional Charges and Impositions are collectively referred
to herein as “Rent.”
 
2.3           Common Area Electrical Costs.  As a portion of Additional Charges,
Tenant shall pay to Landlord an amount equal to the product of (i) the cost of
all electricity used by the Building (excluding any electricity used solely by
the Premises and separately metered pursuant to Section 3.3 below) (“Common Area
Electrical Costs”), multiplied by (ii) Tenant’s Proportionate Share.  Such
amount shall be 1/12th of Landlord’s estimate of the amount due for the calendar
year, and shall be due on the Commencement Date and on the first day of each
calendar month thereafter; provided that, the amount due for any fractional
calendar year following the Commencement Date or preceding the expiration or
earlier termination of this Lease shall be prorated.  Landlord shall have the
right to reasonably adjust the amount of the annual estimate of Common Area
Electrical Costs from time to time during the year based upon factors included
in the determination of Common Area Electrical Costs.  In the event of any
change in the estimate of annual Common Area Electrical Costs, the monthly
amount payable by Tenant shall be adjusted so that the full amount of any
increase or decrease in the estimate of Tenant’s Proportionate Share for such
year shall be given effect or paid at the end of such year.  Any abnormal
electrical use attributable to Tenant, as reasonably determined by Landlord,
shall be billed directly to Tenant and shall not be included in the calculation
of Common Area Electrical Costs under this Lease.


 
3

--------------------------------------------------------------------------------

 


2.4           Net Lease.  Except for Landlord’s construction obligations set
forth in the Work Letter attached hereto as Exhibit E to this Lease, such other
expenses which Landlord has agreed hereunder shall be Landlord’s responsibility
and any indemnity obligations owing by Landlord to Tenant under the terms of
this Lease, this is an absolutely net lease and the Minimum Rent, Additional
Charges and all other sums payable hereunder by Tenant shall be paid without
notice (except as expressly provided herein), demand, set-off, counterclaim,
abatement, suspension, deduction or defense.  It is the intention of the parties
hereto that, except as expressly provided herein, the Minimum Rent shall be an
absolutely net return to Landlord throughout the Term of this Lease.
 
2.5           Security for Lease.  Upon the execution of this Lease, Tenant
shall pay to Landlord, in immediately available funds, a security deposit in the
amount of $0.00 ZERO DOLLARS (the “Security Deposit”), which shall be held by
Landlord without liability for interest and as security for the performance by
Tenant of its obligations under this Lease.  The Security Deposit is not an
advance payment of Rent or a measure or limit of Landlord’s damages upon an
Event of Default (defined below).  Landlord may, from time to time and without
prejudice to any other remedy, use all or a part of the Security Deposit to
perform any obligation, which Tenant was obligated, but failed, to perform
hereunder.  Following any such application of the Security Deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount.  Within a reasonable time after the Term ends,
provided Tenant has performed all of its obligations hereunder, Landlord shall
return to Tenant the balance of the Security Deposit not applied to satisfy
Tenant’s obligations.  If Landlord transfers its interest in the Premises, then
Landlord may assign the Security Deposit to the transferee and Landlord
thereafter shall have no further liability for the return of the Security
Deposit
 
2.6           No Guaranty.  Landlord and Tenant acknowledge and agree that
Tenant shall not be providing a guarantee of any kind with respect to the
obligations of Tenant under this Lease.
 
ARTICLE 3.
IMPOSITIONS
 
3.1           Payment of Impositions.  Subject to Section 3.5 below, Tenant
shall pay to Landlord, as a portion of Additional Charges, its Proportionate
Share of all taxes and assessments and governmental charges whether federal,
state, county or municipal, including any fees, assessments and charges levied
against the Building and whether they be by taxing or management districts or
authorities presently taxing or by others, subsequently created or otherwise,
and any other taxes and assessments attributable to the Building (or its
operation), and the grounds, parking areas, driveways, and alleys around the
Building, (collectively, “Impositions”); if the present method of taxation
changes so that, in lieu of or in addition to the whole or any part of any
Impositions levied on the Land or Building, there is levied on Landlord a
capital tax directly on the rents received therefrom or a franchise tax,
assessment, or charge based, in whole or in part, upon such rents for the
Building, then all such taxes, assessments, or charges, or the part thereof so
based, shall be deemed to be included within the term “Impositions” for the
purposes hereof.
 
3.2           Proration of Impositions.  Impositions imposed in respect of the
tax-fiscal period during which the Term commences and the period in which the
Term expires or terminates shall be prorated between Landlord and Tenant,
whether or not such Impositions are imposed before or after such termination,
and Tenant’s and Landlord’s obligation to pay their prorated shares thereof
shall survive such termination.


 
4

--------------------------------------------------------------------------------

 


3.3           Utility Charges.  In addition to Tenant’s obligations, Tenant will
contract for, in its own name, and will pay or cause to be paid all charges for,
electricity, power, gas, oil, water, sewer, garbage and waste removal,
telephone, cable television or satellite television, high-speed data connections
and other public or private utilities used in the Premises during the Term,
including any related connection or hookup charges.  All such utility services
for the Premises shall be separately metered, and Tenant shall make all payments
directly to the proper authority.  After the Substantial Completion of the
Premises, and prior to the Commencement Date, Tenant shall pay for all utilities
or services at the Premises used by Tenant or its agents, employees or
contractors other than that used by the Landlord, the General Contractor and
other vendors in connection with the construction of the Building.  Landlord
acknowledges that Tenant may purchase certain utilities and other services from
Ground Lessor or an affiliate of Ground Lessor.
 
3.4           Insurance Premiums.  Tenant will contract for, in its own name,
and will pay or cause to be paid all premiums for, the insurance coverage
required to be maintained by Tenant pursuant to Article 11 during the Term.
 
3.5           Excluded Expenses.  Notwithstanding anything to the contrary set
forth in this Lease, Tenant shall in no manner be liable for any of the
following obligations, and such shall not be included in any calculation of
Minimum Rent, nor shall such be an Imposition or other Additional Charge to be
paid by Tenant, and Landlord shall pay, or cause to be paid, the following:  any
costs occurred by Landlord’s breach of any covenants or obligations under this
Lease; costs resulting from violation of any environmental or Hazardous
Materials Laws during construction of the Premises or the cost to purchase
environmental insurance; any expenses for overhead, office costs, staff salary,
benefits or other compensation of any Landlord or affiliated entity or employee;
any fines Landlord must pay as a result of a failure to comply with laws,
ordinances or municipal codes and the like during acquisition of the Land and
construction of the Building and/or Premises; any costs incurred because of
Landlord’s negligence; any fees and expenses paid to affiliates of Landlord in
excess of market rates; advertising and promotional expenses, financing costs
including interest and principal amortization of debts; costs of any items for
which Landlord is or is entitled to be paid or reimbursed by insurance;
increased insurance or taxes assessed specifically to any tenant of the Building
other than Tenant or for which Landlord is entitled to full reimbursement from
any other tenant; charges for electricity, water or other utilities and
applicable taxes for which Landlord is entitled to full reimbursement from any
other tenant; cost of any HVAC, janitorial or other services provided to tenants
other than Tenant on an extra cost basis after regular business hours; cost of
any work or service performed on an extra cost basis for any tenant in the
Building other than Tenant to a materially greater extent or in a materially
more favorable manner than furnished generally to tenants and other occupants;
any mitigation or impact fees or subsidies (however characterized), imposed or
incurred in connection with undertaking the construction of the Building;
attorneys’ fees and accounting and other professional fees (except to the extent
provided in the Final Project Budget); leasing commissions; management fees of
any kind except as provided for under Section 2.2; any cost associated with
operating an on-or off-site management office for the Building; charitable or
political contributions; tenant improvement work for any tenant other than
Tenant; costs of any alterations, additions, changes, repairs, replacements or
other items which, under generally accepted accounting principles, are properly
classified as capital expenses, except to the extent that Landlord is expressly
allowed to recover such costs pursuant to Section 7.1(a) hereof; late fees or
charges incurred by Landlord due to late payment of expenses; cost of acquiring
sculptures, paintings and other art objects, except to the extent requested by
Tenant; and taxes on Landlord’s business (such as income, excess profits,
franchise, capital stock, estate, inheritance, etc.).  In no event shall
Landlord recover any item of cost more than once.


 
5

--------------------------------------------------------------------------------

 


3.6           Audit. By April 1 of each calendar year or as soon thereafter as
is reasonably practicable, Landlord shall provide Tenant a statement (the
“Annual Cost Statement”) of the total Impositions and other Additional Charges
for the preceding year.  The Annual Cost Statement shall include a statement of
Landlord’s actual total Impositions and other Additional Charges for the
previous year.  If the Annual Cost Statement reveals that Tenant paid more than
Tenant’s Proportionate Share of the actual total Impositions and other
Additional Charges in the year for which such statement was prepared, then
Landlord shall credit or reimburse Tenant for such excess within thirty (30)
days after delivery of the Annual Cost Statement; likewise, if Tenant paid less
than Tenant’s Proportionate Share of the actual total Impositions and other
Additional Charges, then Tenant shall pay Landlord such deficiency within thirty
(30) days after delivery of the Annual Cost Statement.  Within sixty (60) days
(the "Audit Election Period") after Landlord furnishes the Annual Cost Statement
for any calendar year, Tenant may, at its expense during Landlord's normal
business hours, elect to audit Landlord's accounting records relative to
Impositions and other Additional Charges for such calendar year only, subject to
the following conditions:  (i) there is no uncured Event of Default under this
Lease; (ii) the audit shall be prepared by an independent certified public
accounting firm of recognized national standing; (iii) in no event shall any
audit be performed by a firm retained on a "contingency fee" basis; (iv) the
audit shall commence within thirty (30) days after Landlord makes Landlord's
accounting records available to Tenant's auditor and shall conclude within sixty
(60) days after commencement; (v) the audit shall be conducted where Landlord
maintains its books and records and shall not unreasonably interfere with the
conduct of Landlord's business; (vi) Tenant and its accounting firm shall treat
any audit in a confidential manner and shall each execute Landlord's
confidentiality agreement for Landlord's benefit prior to commencing the audit;
and (vii) the accounting firm's audit report shall, at no charge to Landlord, be
submitted in draft form for Landlord's review and comment before the final
approved audit report is delivered to Landlord and any reasonable comments by
Landlord shall be incorporated into the final audit report.  If Tenant does not
give written notice of its election to audit Landlord's accounting records
relative to Impositions and other Additional Charges during the Audit Election
Period, Landlord's total Impositions and other Additional Charges for the
applicable calendar year shall be deemed approved for all purposes, and Tenant
shall have no further right to review or contest the same.
 
ARTICLE 4.
OWNERSHIP OF PREMISES
 
4.1           Ownership of the Premises.  Tenant acknowledges that Landlord has
a leasehold interest in the Land under the terms of the Ground Lease and that
the Premises and Building are the property of Landlord.  Tenant has only the
right to the possession and use of the Premises during the Term hereof and upon
the terms and conditions of this Lease.


 
6

--------------------------------------------------------------------------------

 


4.2           Personal Property.  Tenant may (and shall as provided herein
below), at its expense, install, affix or assemble or place within the Premises
any items of the Personal Property, and may remove, replace or substitute for
the same from time to time in the ordinary course of Tenant’s business.  Tenant
shall provide and maintain during the entire Term all such Personal Property as
shall be necessary in order to operate the Premises in compliance with all
licensure and certification requirements, in compliance with all applicable
Legal Requirements and Insurance Requirements and otherwise in accordance with
customary practice in the industry for the Permitted Use.
 
ARTICLE 5.
CONDITION AND USE OF PREMISES
 
5.1           Condition of the Premises.  Landlord shall deliver the Premises to
Tenant in such condition that the Building shall not encroach upon any property,
street or right-of-way adjacent to the Building, and shall not violate the
agreements or conditions contained in any applicable Legal Requirement and any
of the Permitted Exceptions, and shall not impair the rights of others under any
easement or right-of-way to which the Building is subject.  Landlord shall
construct and complete the Building pursuant to the Work Letter attached hereto
as Exhibit E.
 
(a)            Commencement Date  Landlord and Tenant acknowledge that the
Commencement Date of this Lease shall be triggered by Landlord’s Substantial
Completion of Landlord’s Work under the Work Letter attached hereto as Exhibit
E.
 
(b)            State Licensure and Accreditation Related to Operations of the
Premises.  Except for Landlord’s responsibilities to construct and complete the
Building pursuant to the Work Letter attached hereto as Exhibit E, any other
improvements, fixtures or personal property or other work or matters to be
completed that are necessary for Tenant to obtain any required license(s),
approvals(s), permit(s), certification(s) or accreditation(s) to operate the
Premises for its Permitted Use shall be Tenant’s sole responsibility and cost.
 
(c)            Compliance with Ground Lease, Medical Center Master Lease and
REA.  Tenant shall comply with all obligations and requirements applicable to
Tenant’s occupancy and use of the Premises and the exercise of rights granted
under this Lease.
 
5.2           Use of the Premises and Exclusivity.  After the Commencement Date
and during the entire Term, Tenant shall use or cause to be used the Premises
for any lawful use as permitted by the Medical Center Master Lease, or by local
or state ordinance or regulation (the “Permitted Use”).  For so long as The
Specialty Hospital, LLC, a Georgia limited liability company (“Specialty
Hospital”), is a tenant within the Building, Tenant shall not use the Premises
or any portion thereof for the operation of a long term acute care hospital that
is competitive with the long term acute care hospital services offered by
Specialty Hospital without the prior written consent of Landlord.
 
(a)            Tenant covenants that, at its own cost and expense during the
Lease Term, it will obtain and maintain all material governmental approvals
needed to use and operate the Premises for its Permitted Use in compliance with
all applicable Legal Requirements.


 
7

--------------------------------------------------------------------------------

 


(b)           Except to the extent that Landlord may participate in the
construction and development of any design-build facilities to be constructed by
Tenant within Floyd County, Georgia, as contemplated in Section 33.9 herein, at
any time while this Lease is in effect, Landlord, or any affiliates or
subsidiaries, shall not directly or indirectly lease to, enter into any
development agreement with any third parties, or manage or operate (collectively
“Assist in Development”) any business competitive with the business conducted by
Tenant at the Premises, within the County of Floyd, Georgia.  For the purposes
hereof, and without limiting the generality of the foregoing, Landlord shall be
deemed to Assist in Development such a business indirectly if Landlord shall
become a member of a joint venture or partnership, or manager, shareholder,
officer or director of a corporation, that engages in such competitive business.
In the event of any termination of this Lease by reason of Landlord’s default,
Landlord agrees not to Assist in Development of any such competitive business
within the County of Floyd, Georgia for a period equal to the remainder of the
term of this Lease as if it had not been terminated.  Any violation of this
covenant by Landlord shall be a default by Landlord subject to the provisions
set forth in Article 27 below.
 
(c)            Tenant shall not commit or suffer to be committed any material
waste on the Premises, or in the Building, nor shall Tenant cause or permit any
nuisance thereon, provided that any determination under the foregoing clauses
shall take into account and not preclude those activities which are in the
normal course of operating a hospital facility.
 
(d)            Tenant shall neither suffer nor permit the Premises or any
portion thereof, to be used in such a manner as (i) might reasonably tend to
impair Landlord’s (or Tenant’s, as the case may be) title thereto or to any
portion thereof, or (ii) may reasonably result in a claim or claims of adverse
usage or adverse possession by the public, as such, or of implied dedication of
the Premises or any portion thereof.
 
(e)            Tenant will not utilize any Hazardous Materials on the Premises
except in substantial accordance with applicable Legal Requirements and will not
permit any contamination or release of Hazardous Materials which may require
remediation under any applicable Hazardous Materials Law.  Tenant agrees not to
dispose of any Hazardous Materials or substances within the sewage system of the
Premises in violation of any applicable Hazardous Materials Law, and that it
will handle all “red bag” wastes generated within the Premises in accordance
with applicable Hazardous Materials Laws.
 
(f)             In addition to use of the Premises, Tenant shall be entitled to
(i) non-exclusive rights to use of a pedestrian connection hallway to be
constructed by Landlord, connecting the Building to the adjacent Floyd Medical
Center building and (ii) non-exclusive use of at least the minimum number of
parking spaces required by law, located in the Parking Facilities, as defined in
the REA.
 
(g)            In addition to use of the Premises, Tenant shall be entitled to
signage in the Building to the extent permitted by the Ground Lessor pursuant to
the Ground Lease and subject to Landlord’s reasonable approval with regard to
the size and location of the signage.


 
8

--------------------------------------------------------------------------------

 


5.3           Management of the Premises.  The Premises shall be managed by
Specialty Hospital or its Affiliates pursuant to a separate management and
leasing agreement to be entered into between Landlord and Specialty
Hospital.  In the event that Specialty Hospital or its Affiliates shall cease to
be the property manager of the Premises, any replacement property manager shall
have the management experience with medical facilities (not less than five (5)
years) and capability necessary to manage a medical facility of comparable size
as the Building and in accordance with the standards and customary practices
within the region.
 
ARTICLE 6.
LEGAL, INSURANCE AND FINANCIAL REQUIREMENTS
 
6.1           Compliance with Legal and Insurance Requirements.  Subject to
Article 10 relating to permitted contests, Tenant, at its expense, will with
reasonable promptness (a) comply with all material and Insurance Requirements in
respect of the use, operation, maintenance, repair and restoration of the
Premises, whether or not compliance therewith shall require structural change in
the Building or interfere with the use and enjoyment of the Premises, unless
resulting from defective work performed by Landlord, any agent or employee of
Landlord or contractor employed by Landlord, to the extent Landlord is
responsible hereunder for repairing such defective work, and (b) directly or
indirectly with the cooperation of Landlord, but at Tenant’s sole cost and
expense, procure, maintain and comply with all material licenses, certificates
of need and other authorizations required for the use and operation of the
Premises for its Permitted Use.
 
6.2           Legal Requirement Covenants.  Tenant covenants and agrees that the
Premises shall not be used for any unlawful purpose.  Tenant shall, directly or
indirectly with the cooperation of Landlord, but at Tenant’s sole cost and
expense, acquire and maintain all material licenses, certificates, permits and
other authorizations and approvals needed to operate the Premises in its
customary manner for the Permitted Use and any other use conducted on the
Premises as may be permitted by Landlord from time to time hereunder.  Tenant
further covenants and agrees that Tenant’s use of the Premises and Tenant’s
maintenance, alteration, and operation of the same, and all parts thereof, shall
at all times conform to all applicable Legal Requirements.
 
ARTICLE 7.
REPAIRS; RESTRICTIONS AND ANNUAL INSPECTIONS
 
7.1           Maintenance and Repair.
 
(a)            Landlord shall keep in good order and repair the foundation, the
structural elements, the exterior walls and roof serving the Premises, plate
glass, windows, doors and other exterior openings, window and door frames,
molding, closure devices, locks and hardware, lighting, heating, air
conditioning, electrical and mechanical installation, equipment and other
fixtures servicing the Building (but not exclusively servicing the Premises),
landscaping, parking areas, all common areas, exterior portions of the demising
walls, and all other portions of the Building not constructed by Tenant or
otherwise the responsibility of other tenants or occupants of the
Building.  Subject to Section 3.5 hereof, Tenant shall be responsible for paying
Tenant’s Proportionate Share of the foregoing maintenance and repair costs as
Additional Charges pursuant to Section 2.2.  Notwithstanding anything to the
contrary set forth herein, all costs incurred by Landlord pursuant hereto which
relate to alterations, additions, changes, repairs, replacements or other items
which, under generally accepted accounting principles, are properly classified
as capital expenses, shall be amortized over the useful life of such
alterations, additions, changes, repairs, replacements or other items in
accordance with generally accepted accounting principles, and Tenant shall be
responsible, as an Additional Charge in any given year, only for Tenant’s
Proportionate Share of such costs attributable to said year.  Tenant shall, at
Tenant’s cost, keep the Premises in good order and repair and shall maintain the
Premises in a clean, safe, operable, attractive condition, and shall not permit
or allow to remain any waste or damage to any portion of the Premises.  Any
heating, air conditioning, electrical and mechanical equipment installed in the
Premises by Tenant shall be maintained and repaired by Tenant at Tenant’s
cost.  Landlord shall repair or replace, at Tenant’s cost, any damage to the
Building caused by Tenant or Tenant’s agents, contractors, or invitees.  The
cost of any repair or replacement work performed by Landlord under this 7.1(a)
in excess of any insurance proceeds payable with respect to such work shall be
paid by Tenant to Landlord within ten (10) days after Landlord has delivered to
Tenant an invoice therefore.


 
9

--------------------------------------------------------------------------------

 


(b)            Tenant will, upon the expiration or prior termination of this
Lease, vacate and surrender the Premises to Landlord in the condition in which
the Premises was originally received from Landlord, except for:  (i) ordinary
wear and tear (subject to the obligation of Tenant to maintain the Premises in
good order and repair during the entire Term); (ii) damage caused by the gross
negligence or willful acts of Landlord; (iii) damage or destruction described in
Article 12; (iv) damage resulting from a Taking described in Article 13 which
Tenant is not required by the terms of this Lease to repair or restore; and (v)
except as repaired, rebuilt, restored, altered or added to as permitted or
required by the provisions of this Lease.
 
7.2           Encroachments; Restrictions.  If any portion of the Building
shall, at any time, encroach upon any property, street or right-of-way adjacent
to the Premises, or shall violate the agreements or conditions contained in any
applicable Legal Requirement, or the Permitted Exceptions, or shall impair the
rights of others under any easement or right-of-way to which the Premises is
subject, then promptly upon the request of Tenant, Landlord shall, as an
Additional Charge under Section 2.2, subject to Tenant’s right to contest the
existence of any encroachment, violation or impairment, (a) obtain valid and
effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, whether the same
shall affect Landlord or Tenant, or (b) make such changes in the Building, and
take such other actions, as Landlord in the good faith exercise of its judgment
deems reasonably practicable, to remove such encroachment, or to end such
violation or impairment, including, if necessary, the alteration of the
Building, and in any event take all such actions as may be necessary in order to
be able to continue the operation of the Premises for the Permitted Use
substantially in the manner and to the extent the Premises were operated prior
to the assertion of such violation or encroachment.  However, Tenant shall have
no such liability or obligations if such encroachment, violation, or impairment
was present at the Commencement Date of the Lease.  Any such alteration shall be
made in conformity with the applicable requirements of Article 8.  Tenant’s
obligations under this Section 7.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and Tenant shall be entitled to a credit for any sums recovered
by Landlord under any such policy of title or other insurance.


 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 8.
FUTURE IMPROVEMENTS
 
8.1           Future Improvements.  After the Commencement Date, subject to the
exceptions in Section 8.1(a) below, no alterations, physical additions or
improvements (“Future Improvements”) in or to the Premises may be made without
the prior written consent of Landlord (which consent shall not be unreasonably
withheld, conditioned or delayed) and any required approval of the Ground Lessor
and the Hospital Authority.  Any Future Improvements to the Premises shall be
installed at the expense of Tenant unless otherwise agreed to in writing by
Landlord.  All Future Improvements shall be made in accordance with plans and
specifications, which have been previously submitted to and approved in writing
by Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed).  All Future Improvements (whether temporary or permanent in character,
and including, without limitation, all air conditioning equipment and all other
equipment that is in any manner connected to the Building’s plumbing system)
made in or upon the Premises, either by Landlord or Tenant, shall be Landlord’s
property at the end of the Term and shall remain on the Premises without
compensation to Tenant.  Approval by Landlord of any of Tenant’s drawings and
plans and specifications prepared in connection with any Future Improvements in
the Premises shall not constitute a representation or warranty of Landlord as to
the adequacy or sufficiency of such drawings, plans and specifications, or the
Future Improvements to which they relate, for any use, purpose, or condition,
but such approval shall merely be the consent of Landlord as required
hereunder.  Notwithstanding anything in this Lease to the contrary, Tenant’s
drawings and plans and specifications prepared in connection with any Future
Improvements shall comply with the retrofit requirements of the Americans with
Disabilities Act of 1990 and all rules, regulations, and guidelines promulgated
thereunder, as the same may be amended from time to time.
 
(a)            Provided that any required prior written approvals have been
obtained from the Ground Lessor and The Hospital Authority of Floyd County, as
applicable, (i) Tenant shall be entitled to make nonstructural, cosmetic changes
to the interior of the Premises (such as re-carpeting, re-painting) without any
consent of Landlord, (ii) Tenant shall be entitled to make nonstructural
alterations or additions to the interior of the Premises costing less than Ten
Dollars ($10.00) per square foot without any consent of Landlord, provided that
(A) Tenant shall notify Landlord of the nature of any such alterations or
additions to the Premises for which Landlord’s consent is not required at least
twenty (20) days prior to the commencement of work on such alterations or
additions, (B) Tenant’s use of the Premises is consistent with the Permitted
Use, (C) Tenant accepts responsibility for any impact to the Building’s system
resulting from any such nonstructural alterations or additions, (D) Tenant
agrees to provide Landlord with standard “as built” drawings of any such
alterations or additions to the Premises within a reasonable time after the
completion thereof, (E) such alterations or additions do not materially and
adversely affect any other tenant in the Building, and (F) no such alteration or
addition will modify or have a material and adverse impact on the exterior of
the Building; (iii) Tenant shall have the right, at its cost and with the
Landlord’s prior written consent (which consent shall not be unreasonably
withheld or delayed), to make any other alterations or additions to the Premises
that Tenant deems necessary or desirable in order to conduct its business,
subject to approval of the plans and specifications for such alterations or
additions by Landlord (which approval shall not be unreasonably withheld or
delayed); and (iv) Tenant shall be entitled to remove all personal property,
equipment and trade fixtures from the Premises which were installed by Tenant
and, except for such personal property, equipment and trade fixtures, all
alterations and additions shall be Landlord’s property at the end of the Term
and shall remain on the Premises without compensation to Tenant.


 
11

--------------------------------------------------------------------------------

 


(b)            Additionally, Landlord shall reasonably cooperate with Tenant
regarding the grant of any consents or easements or the like necessary or
appropriate in connection with any Future Improvements or Alterations, it being
understood that such consents and/or easements may require the joinder and/or
approval of the Ground Lessor and/or the Hospital Authority.  Further, no Future
Improvements or Alterations shall be made which would tie in or connect the
Building with any other improvements on property adjacent to the Building (and
not part of the Land covered by this Lease) including tie-ins of buildings or
other structures or utilities, unless Tenant shall have obtained the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.  All proposed Future Improvements or Alterations shall
be architecturally integrated and generally consistent with the Building.
 
(c)            All work described herein shall be performed only by contractors
and subcontractors approved in writing by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed.  Tenant shall cause all
contractors and subcontractors to procure and maintain insurance coverage
against such risks, in such amounts, and with such companies as Landlord may
reasonably require, and to procure payment and performance bonds reasonably
satisfactory to Landlord covering the cost of the work.  All such work shall be
performed in accordance with the Ground Lease, the Medical Center Master Lease,
the REA and all applicable Legal Requirements and be performed in a good and
workmanlike manner so as not to damage the Premises, the primary structure or
structural qualities of the Building, or plumbing, electrical lines, or other
utility transmission facility.  All such work which may affect the HVAC,
electrical system, or plumbing must be approved by, and shall be subject to
inspection by, the Building’s engineer of record.
 
(d)            Landlord and Tenant acknowledge that the Ground Lease
contemplates that certain improvements to the Premises may be constructed by
Landlord at the request of Ground Lessor and the consent of Landlord’s
Mortgagee, at Ground Lessor’s sole cost and expense, which improvements may be
constructed on floors above the Premises (the “Potential Expansion”).  Landlord
agrees that all work related to the Potential Expansion shall be performed in a
manner to minimize or eliminate, to the extent practicable, any interference
with or disruption of Tenant’s business operations in the Premises.  Tenant
shall not be responsible in any manner for the maintenance or repair of or other
costs related to the Potential Expansion.
 
ARTICLE 9.
LIENS
 
Subject to the provisions of Article 10 relating to permitted contests, Tenant
will not directly or indirectly create or suffer to exist and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Premises, Building or Project or any attachment,
levy, claim or encumbrance in respect of the Rent, not including, however,
(a) the Ground Lease (including any amendments thereto), (b) this Lease
(including any amendments thereto), (c) the Permitted Exceptions set forth in
Exhibit B attached hereto, (d) the Landlord’s Mortgage, (e) restrictions, liens
and other encumbrances which are consented to in writing by Landlord, (f) liens
for those taxes of Landlord which Tenant is not required to pay hereunder,
(g) subleases permitted by Article 21, (h) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (1) the same are
not yet due and payable or (2) such liens are in the process of being contested
as permitted by Article 10, (i) liens of mechanics, laborers, materialmen,
suppliers or vendors for sums either disputed or not yet due, provided that any
such liens are in the process of being contested as permitted by Article 10, (j)
any Encumbrance placed on the Premises by Landlord or Ground Lessor, and (k) any
Encumbrance placed upon the Premises in connection with any Future Improvements
or alterations as set forth in Article 8 hereof, provided such Encumbrance
related to any Future Improvements or alterations is subordinate to this Lease,
the Landlord’s Mortgage, the Medical Center Master Lease and the Ground Lease.


 
12

--------------------------------------------------------------------------------

 


ARTICLE 10.
PERMITTED CONTESTS
 
Subject to any requirements under Landlord’s Mortgage, and any applicable
requirements of the Ground Lessor and the Hospital Authority, Tenant, on its own
or on Landlord’s behalf (or in Landlord’s name), but at Tenant’s expense, may
contest, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount, validity or application, in whole or in part, of any
Imposition, Legal Requirement, Insurance Requirement, lien, attachment, levy,
encumbrance, charge or claim (collectively, “Charge”) not otherwise permitted by
Article 9, which is required to be paid or discharged by Tenant; provided that
(a) Tenant shall give prompt written notice to Landlord of such contest; (b) in
the case of an unpaid Charge, the commencement and continuation of such
proceedings, or the posting of a bond or certificate of deposit as may be
permitted by applicable law, shall suspend the collection thereof from Landlord
and from the Premises; (c) neither the Premises nor any Rent therefrom nor any
part thereof or interest therein would be in any immediate danger of being sold,
forfeited, attached or lost; (d) Landlord would not be in any immediate danger
of civil or criminal liability for failure to comply therewith pending the
outcome of such proceedings; (e) in the event that any such contest shall
involve a sum of money or potential loss in excess of $100,000.00, then Tenant
shall deliver to Landlord and its counsel a certificate from an authorized
member of Tenant as to the matters set forth in clauses (b), (c) and (d); (f) in
the case of an Insurance Requirement, the coverage required by Article 11 shall
be maintained; (g) such contest would not violate the terms of the Ground Lease;
and (h) if such contest be finally resolved against Landlord or Tenant, Tenant
shall, as Additional Charges due hereunder, promptly pay the amount required to
be paid, together with all interest and penalties accrued thereon, or otherwise
comply with the applicable Charge; provided further that nothing contained
herein shall be construed to permit Tenant to contest the payment of Rent, or
any other sums payable by Tenant to Landlord hereunder.  Landlord, at Tenant’s
expense, shall execute and deliver to Tenant such authorizations and other
documents as may reasonably be required in any such contest and, if reasonably
requested by Tenant or if Landlord so desires and then at its own expense,
Landlord shall join as a party therein.  Landlord shall do all things reasonably
requested by Tenant in connection with such action.  Tenant shall indemnify and
save Landlord harmless against any liability, cost or expense of any kind that
may be imposed upon Landlord in connection with any such contest and any loss
resulting therefrom, except as may result from Landlord’s own actions or
omissions.


 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 11.
INSURANCE


11.1         General Insurance Requirements.  During the Term of this Lease,
Tenant shall at all times maintain the kinds and amounts of insurance as set
forth in Exhibit G attached hereto and written by companies authorized to do
insurance business in the state in which the Premises is located and with an AM
Best rating of at least A VIII.  Losses shall be payable to Landlord and/or
Tenant as provided herein.  In addition, the holder (“Landlord’s Mortgagee”) of
any mortgage, deed of trust or other security agreement securing any Encumbrance
placed on the Premises in accordance with the provisions of Article 29
(“Landlord’s Mortgage”) shall be the loss payee under the property coverage (or,
if there is no Landlord’s Mortgagee, then Landlord shall be designated as the
loss payee).  Certificates of insurance shall be delivered to Landlord and
Landlord’s Mortgagee(s) upon Landlord’s written request.
 
11.2         Additional Insurance.  In addition to the insurance described
above, Tenant shall maintain such additional insurance as may be reasonably
required from time to time by Landlord or any Landlord’s Mortgagee which is
consistent with insurance coverage in the city, county and state where the
Premises is located, or required pursuant to any applicable Legal Requirement
and shall at all times maintain adequate worker’s compensation insurance
coverage for all persons employed by Tenant on the Premises, in accordance with
all applicable Legal Requirements.
 
11.3         Waiver of Subrogation.  All insurance policies carried by either
party covering the Premises, the Fixtures, the Building, the Project and/or the
Personal Property, including contents, fire and casualty insurance, shall
expressly waive any right of subrogation on the part of the insurer against the
other party. The parties hereto agree that their policies will include such a
waiver clause or endorsement so long as the same is obtainable without extra
cost, and in the event of such an extra charge the other party, at its election,
may request and pay the same, but shall not be obligated to do so.
 
11.4         Form of Insurance.  Tenant shall pay all premiums for insurance
required hereby and deliver such policies or certificates thereof to Landlord
prior to their effective date (and, with respect to any renewal policy, at least
twenty (20) days prior to the expiration of the existing policy).  Each insurer
mentioned in this Section shall agree, by endorsement on the policy or policies
issued by it, or by independent instrument furnished to Landlord, to endeavor to
give to Landlord prior written notice before the policy or policies in question
shall be altered, allowed to expire or canceled.
 
11.5         Change in Limits.  In the event that Landlord shall at any time
reasonably and in good faith believe the limits of the personal injury, property
damage or general public liability insurance then carried to be insufficient,
the parties shall endeavor to agree on the proper and reasonable limits for such
insurance to be carried and such insurance shall thereafter be carried with the
limits thus agreed on until further change pursuant to the provisions of this
Section.  If the parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance shall be determined by an impartial third
party selected by the parties the costs of which shall be divided equally
between the parties.  Such redeterminations, whether made by the parties or by
arbitration, shall be made no more frequently than every five (5)
years.  Nothing herein shall permit the amount of insurance to be reduced below
the amount or amounts required by any Landlord’s Mortgagee.


 
14

--------------------------------------------------------------------------------

 
 
11.6         Self Insurance/Blanket Policy.  Notwithstanding anything to the
contrary contained in this Article 11, Tenant’s obligations to carry the
insurance provided in this Article 11 and as set forth on Exhibit G may be
satisfied by Tenant’s existing self-insurance trust fund arrangement (provided
that such trust fund shall at all times contain $5,000,000 or more) or a
comparable program of self insurance respecting general liability and property
claims, or within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant or any member of Tenant; provided
that the coverage afforded Landlord will not be reduced or diminished or
otherwise be different from that which would exist under separate policies
meeting all other requirements of this Lease (e.g., “all risk” property coverage
is scheduled with full limits for this location and the general liability and
medical professional liability policies include per location aggregate
language); provided further that the requirements of this Article 11 are
otherwise satisfied.
 
11.7         No Separate Insurance.  Subject to Section 11.6 above, without the
prior written consent of Landlord, Tenant shall not, on Tenant’s own initiative
or pursuant to the request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article 11 to be furnished by, or which may reasonably be
required by a Landlord’s Mortgagee to be furnished by, Tenant, or increase the
amounts of any then-existing insurance required under this Article 11 by
securing an additional policy or additional policies, unless the loss is payable
under said insurance in the same manner as losses are required to be payable
under this Lease.  Tenant shall immediately notify Landlord of the taking out of
any such separate insurance or of the increasing of any of the amounts of the
then-existing insurance required under this Article 11 by securing an additional
policy or additional policies.
 
11.8         Landlord’s Insurance Obligations.  During the Term of this Lease,
Landlord shall at all times maintain insurance covering all areas of the Project
which do not constitute a part of the Premises.  The kinds and amounts of
insurance shall be as Landlord deems necessary and appropriate, or as may be
required by Landlord’s Mortgagee or Ground Lessor, and shall be written by
companies authorized to do insurance business in the state in which the Premises
is located and with an AM Best rating of at least A VIII (or comparable
rating).  Landlord’s Mortgagee shall be the loss payee under the property
coverage (or, if there is no Landlord’s Mortgagee, then Landlord shall be
designated as the loss payee).  Certificates of insurance shall be delivered to
Tenant upon Tenant’s written request.  Notwithstanding anything to the contrary
contained in this Section, Landlord’s obligations to carry the insurance
provided for herein may be brought within the coverage of a so-called blanket
policy or policies of insurance carried and maintained by Landlord and its
Affiliates; provided that the coverage afforded Landlord will not be reduced or
diminished or otherwise be different from that which would exist under separate
policies meeting all other requirements of this Lease (e.g., “all risk” property
coverage is scheduled with full limits for this location and the general
liability policy includes per location aggregate language); provided further
that the requirements of this Section 11.8 are otherwise satisfied.


 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 12.
FIRE AND CASUALTY
 
12.1         Insurance Proceeds.  Subject to the terms of any Landlord’s
Mortgage, all proceeds payable by reason of any loss or damage to the Premises
or any portion thereof (but specifically excluding proceeds payable to Tenant on
account of loss or damage to any of Tenant owned personal property), and insured
under any policy of insurance required by Article 11 of this Lease shall be paid
to Landlord or Landlord’s Mortgagee and held by Landlord in trust (subject to
the provisions of Section 12.6) and shall be made available for reconstruction
or repair, as the case may be, of any damage to or destruction of the Premises,
or any portion thereof, and shall be promptly paid out by Landlord (or
Landlord’s Mortgagee, as the case may be, in accordance with and subject to the
Landlord’s Mortgage) from time to time for the reasonable cost of such
reconstruction or repair in accordance with this Article 12.  Any excess
proceeds of insurance remaining after the completion of the restoration or
reconstruction of the Premises shall be retained by Landlord.
 
12.2         Reconstruction in the Event of Damage or Destruction Covered by
Insurance.  Except as provided in Section 12.6, and subject to the terms of any
Landlord’s Mortgage, if during the Term, the Premises are partially destroyed
from a risk covered by the insurance described in Article 11, Landlord shall
apply all proceeds payable with respect thereto to restore the Premises to
substantially the same condition as existed immediately before the damage or
destruction.  Such damage or destruction shall not terminate this Lease.
 
12.3         Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance.  Subject to the terms of any Landlord’s Mortgage, if during the Term
the Premises are partially destroyed by a risk not covered by the insurance
described in Article 11, Landlord shall have the option, in its sole discretion
to (i) restore the Premises to substantially the same condition it was in
immediately before such damage or destruction or (ii) terminate this Lease by
giving notice to Tenant within thirty (30) days after Landlord’s receipt of
notice from the applicable insurer that the damage will not be covered by
insurance.  In the event that Landlord elects to terminate the Lease, Tenant
shall have no further obligations under the Lease from and after the date of
damage or destruction and Landlord shall reimburse Tenant for any payments of
Minimum Rent made after the date of damage or destruction.
 
12.4         Tenant’s Property.  If the Premises are restored by Landlord
pursuant to this Article 12, Tenant shall use any insurance proceeds payable by
reason of any loss of or damage to any of the Tenant’s Personal Property to
restore such Tenant owned Personal Property to the Premises with items of
substantially equivalent value to the items being replaced.
 
12.5         Abatement of Rent.  Notwithstanding any loss or damage to the
Premises or to Tenant’s Personal Property, unless this Lease is terminated
pursuant to the provisions hereof, this Lease shall remain in full force and
effect; provided, however, Tenant’s obligation to pay Rent when due as required
by this Lease shall abate beginning on the date that is one hundred twenty (120)
days after the date of damage or destruction and shall continue abated until the
Premises are sufficiently repaired and restored to allow Tenant to reoccupy the
Premises.


 
16

--------------------------------------------------------------------------------

 
 
12.6         Damage Near End of Term.  Notwithstanding any provisions of
Sections 12.2 or 12.3 to the contrary, if damage to or destruction of the
Premises occurs during the last twelve (12) months of the Initial Term or an
Extension Term, and if in Landlord’s commercially reasonable opinion, such
damage or destruction cannot be fully repaired and restored within the lesser of
(i) six (6) months or (ii) the period remaining in the Term or Extension Term
immediately following the date of loss, Landlord shall have the right to
terminate this Lease by giving notice to Tenant within thirty (30) days after
the date of damage or destruction, in which event Landlord shall be entitled to
retain the insurance proceeds, and Tenant shall pay to Landlord on demand the
amount of any deductible or uninsured loss arising in connection therewith;
provided that any such notice given by Landlord shall be void and of no force
and effect if Tenant exercises any available option to extend the Term for one
Extension Term, or one additional Extension Term, as the case may be, within
thirty (30) days following receipt of such termination notice.
 
12.7         Waiver.  Tenant hereby waives any statutory or common law rights of
termination which may arise by reason of any damage or destruction of the
Premises.
 
ARTICLE 13.
CONDEMNATION
 
13.1         Parties’ Rights and Obligations.  If during the Term there is any
Taking of all or any part of the Premises or any interest in this Lease by
Condemnation, the rights and obligations of the parties shall be determined by
this Article 13 and shall be subject to the terms of Landlord’s Mortgage.
 
13.2         Total Taking.  If there is a Taking of all of the Premises by
Condemnation, this Lease shall terminate effective as of the Date of Taking, and
the Minimum Rent and all Additional Charges paid or payable hereunder shall be
apportioned and paid to the Date of Taking.
 
13.3         Partial Taking.  If there is a Taking of a portion of the Premises
by Condemnation such that the Premises are not thereby rendered Unsuitable for
its Permitted Use in the commercially reasonable opinion of Landlord and Tenant,
this Lease shall remain in effect.  If, however, the Premises are thereby
rendered Unsuitable for its Permitted Use in Landlord and Tenant’s mutual
commercially reasonable opinion, Tenant shall have the right, subject to the
terms of the Landlord’s Mortgage (a) to take such proceeds of any Award as shall
be necessary and restore the Premises, at its own expense, to the extent
possible, to substantially the same condition as existed immediately before the
partial Taking, or (b) to terminate this Lease, in which case all proceeds of
any Award shall belong to Landlord.  Tenant shall immediately provide Landlord
with notice of any partial Taking and Tenant’s opinion concerning the
suitability of the Premises for its Permitted Use.  Landlord shall, within
thirty (30) days after such notice of partial Taking, advise Tenant of its
opinion concerning whether or not the Premises is, after the partial Taking
rendered Unsuitable for its Permitted Use.  Tenant shall exercise any one of its
above stated options by giving Landlord notice thereof within sixty (60) days
after Tenant receives Landlord’s notice concerning the suitability of the
Premises for its Permitted Use after the partial Taking. In the event that this
Lease is terminated pursuant hereto, this Lease shall terminate effective as of
the Date of Taking, and the Minimum Rent and all Additional Charges paid or
payable hereunder shall be apportioned and paid to the Date of Taking.


 
17

--------------------------------------------------------------------------------

 
 
13.4         Restoration.  If there is a partial Taking of the Premises and this
Lease remains in full force and effect pursuant to Section 13.3, Tenant shall
commence all necessary restoration of the Premises within thirty (30) days (or
as soon as practicable after the receipt of any necessary permits or approvals,
whichever is later) after the date Tenant has delivered notice to Landlord of
its election to restore the Premises and shall diligently pursue the completion
of the restoration as soon as reasonably possible.
 
13.5         Award Distribution.  Except as otherwise provided in Section 13.3
above, in any other event, the entire Award shall belong to and be paid to
Landlord, except that, in all instances, (a) Tenant shall be entitled to a
separate award or damages equal to the value of any removable Trade Fixtures and
Personal Property installed by Tenant at its own cost in the Premises; and
(b) Tenant shall be entitled to seek separate award and damages for relocation
expenses and loss of business resulting from such Taking, provided that any
award payable to Tenant would not reduce the amount of the Award that Landlord
would otherwise be entitled to receive.  Landlord and Tenant agree to work
together in a coordinated effort in the filing of their respective separate
claims for any such awards and shall each file all necessary pleadings or other
documents to support the other’s position.
 
13.6         Temporary Taking.  The Taking of the Premises, or any part thereof,
by military or other public authority shall constitute a Taking by Condemnation
only when the use and occupancy by the Taking authority has continued for longer
than twelve (12) months.  During the period after such initial twelve (12) month
period all the provisions of this Lease shall remain in full force and effect,
and the Rent shall not be abated or reduced during such period of Taking;
provided that Tenant will receive any compensation from the Taking authority as
a result of such temporary Taking.
 
ARTICLE 14.
DEFAULT
 
14.1         Events of Default.  The occurrence of any one or more of the
following events shall constitute events of default (individually, an “Event of
Default” and, collectively, “Events of Default”) hereunder:
 
(a)            if Tenant shall fail to make a payment of Minimum Rent when due
and payable and such failure continues for a period of five (5) days; or
 
(b)            if Tenant shall fail to make a payment of Additional Charges,
Impositions or any other sum required to be paid by Tenant hereunder (other than
Minimum Rent) when the same becomes due and payable and such failure continues
for a period of ten (10) days after written notice from Landlord to Tenant; or

 
 
18

--------------------------------------------------------------------------------

 


(c)            if Tenant shall fail to observe or perform any other term,
covenant or condition of this Lease and such failure is not cured by Tenant
within a period of thirty (30) days after receipt by Tenant of notice thereof
from Landlord, unless such failure cannot with due diligence be cured within a
period of thirty (30) days, in which case such failure shall not be deemed an
Event of Default provided that Tenant commences to cure such failure within the
initial thirty (30) day cure period and thereafter diligently completes the
curing thereof within an additional sixty (60) days.  Notwithstanding the
foregoing, the time within which Tenant shall be obligated to cure any such
failure shall also be subject to extension of time due to the occurrence of any
Force Majeure (defined in Exhibit E attached hereto); or
 
(d)            if Tenant or any of its subsidiaries or members, shall:
 
(i)          admit in writing its inability to pay its debts generally as they
become due,
 
(ii)         file a petition in bankruptcy or a petition to take advantage of
any insolvency law,
 
(iii)        make an assignment for the benefit of its creditors,
 
(iv)         consent to the appointment of a custodian (including without
limitation a trustee or receiver) of itself or of the whole or any substantial
part of its property, or
 
(v)          file a petition or answer seeking reorganization or arrangement
under the Federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof, or
 
(e)            if final judgment for the payment of money shall be rendered
against Tenant, any of its subsidiaries or members and Tenant or any such
subsidiary or member, as the case may be, shall not discharge or cause the same
to be discharged within ninety (90) days from the entry thereof, or shall not
appeal therefrom or from the order, decree or process upon which or pursuant to
which said judgment was granted, based or entered and secure a stay of execution
pending such appeal, or
 
(f)             if any of the representations or warranties made by Tenant, any
of its subsidiaries or members and Tenant or any such subsidiary or member, as
the case may be, in this Lease prove to have been untrue in any material respect
when made, and to the extent such untrue representation or warranty is not cured
within thirty (30) days after receipt by Tenant of written notice thereof from
Landlord, or
 
(g)            if the Financial Statements of any of Tenant, or any of its
subsidiaries or members, as the case may be, provided under this Lease to
Landlord in connection with the execution of this Lease prove to have been
untrue in any material respect when made, and reliance on such Financial
Statements causes an adverse impact to Landlord.
 
(h)            if Tenant shall directly or indirectly create or suffer to exist
any lien, encumbrance, attachment, title retention agreement or claim upon the
Premises, Building or Project and such lien, encumbrance, attachment, title
retention agreement or claim remains unsatisfied or unbonded following thirty
(30) days after the date of filing thereof, subject to the provisions of
Article 9 relating to liens, and further subject to the right of Tenant to
contest the validity thereof as provided in Section 10 hereof.


 
19

--------------------------------------------------------------------------------

 
 
14.2         Remedies.  If an Event of Default shall have occurred, Landlord
shall have the right at its election, then or at any time thereafter, to pursue
any one or more of the following remedies, in addition to any remedies which may
be permitted by law or by other provisions of this Lease, without further notice
or demand, except as hereinafter provided:
 
(a)            Without any notice or demand whatsoever, Landlord may take any
one or more actions permissible at law to ensure performance by Tenant of
Tenant’s covenants and obligations under this Lease.  In this regard, it is
agreed that if Tenant abandons or vacates the Premises, Landlord may enter upon
and take possession of such Premises in order to protect it from deterioration
and continue to demand from Tenant the monthly Minimum Rent and the Additional
Charges provided in this Lease.  Landlord shall use good faith, commercially
reasonable efforts to relet and thereby mitigate its damages but shall have no
absolute obligation to relet.  If Landlord does elect to relet the Premises,
such action by Landlord shall not be deemed as an acceptance of Tenant’s
surrender of the Premises unless Landlord expressly notifies Tenant of such
acceptance in writing, Tenant hereby acknowledging that Landlord shall otherwise
be reletting as Tenant’s agent.  It is further agreed in this regard that in the
event of any Event of Default described in this Article 14, Landlord shall have
the right to enter upon the Premises and do whatever Tenant is obligated to do
under the terms of this Lease; and Tenant agrees to reimburse Landlord on demand
for any reasonable expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease, and further agrees that
Landlord shall not be liable for any damages resulting to Tenant from such
action provided that Landlord is not negligent in the performance of Tenant’s
lease obligations.
 
(b)            Landlord may (i) terminate this Lease or (ii) terminate Tenant’s
right to possession of the Premises without terminating this Lease by written
notice to Tenant, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which Landlord may have for possession or arrearage in rent
(including any interest which may have accrued pursuant to Section 2 of this
Lease or otherwise), enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof.  In addition, Tenant agrees to pay to Landlord on demand the amount of
all loss and damage which Landlord may suffer by reason of any termination
effected pursuant to this subsection (b), said loss and damage to be determined,
at Landlord’s option, by either of the following alternative measures of
damages:
 
(i)           Landlord shall be obligated to use good faith, commercially
reasonable efforts, to relet the Premises, until the Premises is relet Tenant
shall pay to Landlord on or before the first day of each calendar month the
monthly Minimum Rent and other Additional Charges provided in this Lease.  After
the Premises has been relet by Landlord, Tenant shall pay to Landlord on the
tenth (10th) day of each calendar month the difference between the monthly
Minimum Rent and Additional Charges provided in this Lease for the preceding
calendar month and that actually collected by Landlord for such month; provided
that such collections are less than the Minimum Rental and Additional Charges
due under this Lease.  If it is necessary for Landlord to bring suit in order to
collect any deficiency, Landlord shall have a right to allow such deficiencies
to accumulate and to bring an action on several or all of the accrued
deficiencies at one time.  Any such suit shall not prejudice in any way the
right of Landlord to bring a similar action for any subsequent deficiency or
deficiencies.  Any amount collected by Landlord from subsequent tenants for any
calendar month in excess of the monthly Minimum Rent and Additional Charges
provided in this Lease shall be credited to Tenant in reduction of Tenant’s
liability for any calendar month for which the amount collected by Landlord will
be less than the monthly Minimum Rent and Additional Charges provided in this
Lease; but Tenant shall have no right to such excess other than the above
described credit; or


 
20

--------------------------------------------------------------------------------

 
 
(ii)          When Landlord desires, Landlord may demand a final settlement
equal to the total of all Minimum Rent and Additional Charges provided in this
Lease for the remainder of the Term, discounted to present value at a rate
consistent with industry standards at the time of such determination and allowed
by applicable law, minus the rental value of the Premises for the remainder of
the Term, discounted to present value at a rate consistent with industry
standards at the time of such determination and allowed by applicable law.
 
(iii)        After an Event of Default has occurred and prior to any final
settlement action taken by Landlord under Section 14.2(b)(ii) above, in order to
collect upon and manage the Additional Charges (which are not required to be
paid to Landlord monthly under the other provisions of this Lease), Landlord
shall be permitted to make a reasonable estimate of the Additional Charges due
under this Lease during each Lease Year and may require Tenant to pay the
estimated Additional Charges together with the monthly Minimum Rent prorated on
a monthly basis. Landlord shall be obligated to remit to Tenant any excess over
actual Additional Charges collected by Landlord within one hundred twenty (120)
days after the end of each Lease Term.  All such sums collected by Landlord as
estimated Additional Charges shall be used by Landlord to pay such Additional
Charges, except to the extent that Tenant has failed to make all Minimum Rent
payments to Landlord, in which event, Landlord may, at its election, apply such
sums collected as estimated Additional Charges to past due Minimum Rent payments
and any late fees charged to Tenant.
 
The rights and remedies of Landlord hereunder are cumulative, and pursuit of any
of the above remedies shall not preclude pursuit of any other remedies
prescribed in other sections of this Lease and any other remedies provided by
law or equity.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Event of Default.
 
(c)            Additional Expenses.  In addition to payments required pursuant
to subsections (a) and (b) of Section 14.2 above, Tenant shall compensate
Landlord for all reasonable expenses incurred by Landlord in repossessing the
Premises (including any increase in insurance premiums caused by the vacancy of
the Premises), all reasonable expenses incurred by Landlord in reletting
(including repairs, remodeling, replacements, advertisements and brokerage
fees), all reasonable concessions granted to a new tenant upon reletting
(including renewal options), all fees and expenses incurred by Landlord as a
direct or indirect result of any appropriate action by a Landlord’s Mortgagee,
any expenses of Landlord incurred for the installation of separate lines or
meters for any public utilities not previously metered separately from adjacent
property of Tenant and a reasonable allowance for Landlord’s administrative
efforts, salaries and overhead attributable directly or indirectly to Tenant’s
default and Landlord’s pursuing the rights and remedies provided herein and
under applicable law.


 
21

--------------------------------------------------------------------------------

 
 
14.3         Waiver.  If this Lease is terminated pursuant to law or the
provisions of Section 14.2, Tenant waives, to the extent permitted by applicable
law, (a) any right of redemption, reentry or repossession and (b) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.
 
14.4         Application of Funds.  All payments otherwise payable to Tenant
which are received by Landlord under any of the provisions of this Lease during
the existence or continuance of any Event of Default shall be applied to
Tenant’s obligations in the order which Landlord may reasonably determine or as
may be prescribed by the laws of the state in which the Premises are located.
 
Article 15.
(INTENTIONALLY DELETED)


ARTICLE 16.
HOLDING OVER
 
If Tenant shall for any reason remain in possession of the Premises after the
expiration of the Term or any earlier termination of the Term hereof, such
possession shall be construed to be a monthly tenancy during which time Tenant
shall pay as rental each month, for the first three (3) months of such month to
month tenancy, (a) one hundred twenty-five percent (125%) of the aggregate of
one-twelfth (1/12th) of the aggregate Minimum Rent payable with respect to the
immediately preceding complete Lease Year; plus (b) all Additional Charges
accruing during such month; and plus (c) all other sums, if any, payable
pursuant to the provisions of this Lease with respect to the
Premises.  Following the initial three (3) months of such month to month tenancy
following expiration or early termination of the Term, Tenant shall pay as
rental each month (a) one hundred fifty percent (150%) of the aggregate of
one-twelfth (1/12th) of the aggregate Minimum Rent payable with respect to the
immediately preceding complete Lease Year; plus (b) all Additional Charges
accruing during such month; and plus (c) all other sums, if any, payable
pursuant to the provisions of this Lease with respect to the Premises.  During
such period of tenancy, Tenant and Landlord shall be obligated to perform and
observe all of the terms, covenants and conditions of this Lease and to continue
its occupancy and use of the Premises.  Nothing contained herein shall
constitute the consent, express or implied, of Landlord to the holding over of
Tenant after the expiration or earlier termination of this Lease.
 
ARTICLE 17.
(INTENTIONALLY DELETED)


 
22

--------------------------------------------------------------------------------

 


ARTICLE 18.
RISK OF LOSS
 
Except as otherwise provided in this Lease, during the Term of this Lease, the
risk of loss or of decrease in the enjoyment and beneficial use of the Premises
in consequence of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions (other than by Landlord and those claiming
from, through or under Landlord) is assumed by Tenant and, Landlord shall in no
event be answerable or accountable therefore nor shall any of the events
mentioned in this Section entitle Tenant to any abatement of Rent except as
specifically provided in this Lease.
 
ARTICLE 19.
INDEMNIFICATION
 
19.1         Tenant’s Indemnity.  Notwithstanding the existence of any insurance
provided for in Article 11, and without regard to the policy limits of any such
insurance, Tenant will protect, indemnify, save harmless and defend Landlord and
its partners, officers, agents and employees, and Landlord’s Mortgagee from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including reasonable attorneys’ fees and expenses),
to the extent permitted by law, imposed upon or incurred by or asserted against
Landlord by reason of:  (a) any accident, injury to or death of persons or loss
to property occurring on or about the Premises, including any claims of
malpractice, (b) any use, misuse, no use, condition, maintenance or repair by
Tenant of the Premises, (c) any Impositions which are the obligations of Tenant
to pay pursuant to the applicable provisions of this Lease, (d) any failure on
the part of Tenant to perform or comply with any of the terms of this Lease, (e)
the non-performance of any of the terms and provisions of any and all existing
and future subleases of the Premises to be performed by Tenant as landlord
thereunder and (f) the violation of any Hazardous Materials Law occurring during
the Lease Term, but excluding any period of time during which Landlord has
re-entered and repossessed the Premises after Tenant’s abandonment thereof or
otherwise caused by Landlord.  Any amounts which become payable by Tenant under
this Section 19.1 shall be paid within thirty (30) days after liability
therefore on the part of Landlord is finally determined by litigation or
otherwise (including the expiration of any time for appeals) and, if not timely
paid, shall bear interest (to the extent permitted by law) at the Overdue Rate
from the date of such determination to the date of payment.  Tenant, at its
expense, shall contest, resist and defend any such claim, action or proceeding
asserted or instituted against Landlord and its partners, officers, agents and
employees, and Landlord’s Mortgagee or may compromise or otherwise dispose of
the same as reasonably acceptable to Landlord.  Landlord shall cooperate with
Tenant in a reasonable manner to permit Tenant to satisfy Tenant’s obligations
hereunder, including the execution of any instruments or documents reasonably
requested by Tenant.  Notwithstanding the foregoing, nothing herein shall be
construed as indemnifying Landlord or its agents for their own negligent acts or
omissions or willful misconduct.  Tenant’s liability for a breach of the
provisions of this Section 19.1 shall survive any termination of this Lease.


 
23

--------------------------------------------------------------------------------

 


19.2         Landlord’s Indemnity.  Landlord will protect, indemnify, save
harmless and defend Tenant and the members of Tenant and its partners, officers,
agents and employees from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’ fees and expenses), to the extent permitted by law, imposed upon or
incurred by or asserted against Tenant by reason of: (a) any items excluded from
the definition of “Impositions” pursuant to Article 34 hereof, (b) any failure
on the part of Landlord to perform or comply with any of the terms of this Lease
or the Ground Lease; and (c) the violation of any Hazardous Materials Law during
any period of time during which Landlord has re-entered and repossessed the
Premises after Tenant’s abandonment thereof or otherwise caused by
Landlord.  Any amounts which become payable by Landlord under this Section 19.2
shall be paid within thirty (30) days after liability therefore on the part of
Tenant is finally determined by litigation or otherwise (including the
expiration of any time for appeals) and, if not timely paid, shall bear interest
(to the extent permitted by law) at the Overdue Rate from the date of such
determination to the date of payment.  Landlord, at its expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against Tenant and its partners, officers, agents and employees, or may
compromise or otherwise dispose of the same as reasonable acceptable to
Tenant.  Tenant shall cooperate with Landlord in a reasonable manner to permit
Landlord to satisfy Landlord’s obligations hereunder, including the execution of
any instruments or documents reasonably requested by Landlord.  Nothing herein
shall be construed as indemnifying Tenant or its agents for their own negligent
acts or omissions or willful misconduct.  Landlord’s liability for a breach of
the provisions of this Section 19.2 shall survive any termination of this Lease.
 
ARTICLE 20.
SUBLETTING AND ASSIGNMENT
 
20.1         Assignment.  Except as expressly permitted under Section 20.3
hereof, Tenant shall not do any of the following without the prior written
consent of Landlord, not to be unreasonably withheld or delayed:  (i) assign,
either directly or indirectly (including an assignment of Tenant’s rights
hereunder occurring by merger, conversion, whether occurring directly or
indirectly, or by other operation of law) or delegate all or any portion of
Tenant’s rights or obligations under or in respect to the leasehold estate
created under this Lease, and/or (ii) permit the use of all or any part of the
Premises by any persons other than Tenant or its Affiliates.  In no event shall
any assignee or subtenant use the Premises for any purpose other than a
Permitted Use without Landlord’s consent, and in no event may Premises be used
for a Prohibited Use.  In the event Tenant desires to make an assignment, Tenant
shall deliver prior written notice thereof and thereafter Landlord shall provide
Tenant with written information or any prohibited or limited uses of the
Premises to any assignee or sublessee.  Tenant acknowledges that making any
assignment without Landlord’s prior written consent shall be void, and if Tenant
makes any assignment without such consent, Landlord shall have the right (but
not the obligation) at anytime to declare an Event of Default hereunder.  Except
as to a Permitted Assignment set forth in Sections 20.3 or 20.4 hereof, Landlord
may require, as a condition precedent to consenting to any assignment, that
(a) the assignee establishes to Landlord’s reasonable satisfaction such
assignee’s financial ability to consistently perform the terms and obligations
of this Lease, (b) the assignee shall assume in writing and agree to keep and
perform all of the terms of this Lease on the part of Tenant to be kept and
performed and shall be and become jointly and severally liable with Tenant for
the performance thereof, (c) an original counterpart of each such assignment and
assumption, duly executed by Tenant and such assignee shall be delivered
promptly to Landlord, and (d) Tenant shall remain primarily liable, as principal
rather than as surety, for the prompt payment of the Rent and for the
performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder.  In the event Tenant desires to make a assignment
which requires Landlord’s consent, Landlord’s consent shall not be unreasonably
or arbitrarily withheld, conditioned or delayed.


 
24

--------------------------------------------------------------------------------

 
 
20.2         Non-Disturbance, Subordination and Attornment.  Tenant shall insert
in each sublease permitted hereunder provisions to the effect that (a) such
sublease is subject and subordinate to all of the terms and provisions of this
Lease and to the rights of Landlord hereunder, (b) in the event this Lease shall
terminate before the expiration of such sublease, the subtenant thereunder will,
at Landlord’s option, attorn to Landlord and waive any right the subtenant may
have to terminate the sublease or to surrender possession thereunder as a result
of the termination of this Lease and (c) in the event the subtenant receives a
written notice from Landlord or Landlord’s assignees, if any, stating that
Tenant is in default under this Lease, the subtenant shall thereafter be
obligated to pay all rentals accruing under said sublease directly to the party
giving such notice, or as such party may direct.  All rentals received from the
subtenant by Landlord or Landlord’s assignees, if any, as the case may be, shall
be credited against amounts owing by Tenant under this Lease.  Landlord agrees
that notwithstanding any default, termination, expiration, sale, entry or other
act or omission of Tenant pursuant to the terms of this Lease, or at law or in
equity, any subtenant’s possession shall not be disturbed unless such possession
may otherwise be terminated pursuant to the terms of the applicable
sublease.  Landlord hereby agrees, upon Tenant’s request, to execute a
nondisturbance agreement in favor of any subtenant under any sublease permitted
under Section 20.1 above; provided that any such subtenant has acknowledged all
of the foregoing provisions and executed all documents required by this Section
20.2.
 
20.3         Permitted Subleases; Permitted Assignment to a Permitted
Transferee.  Tenant may sublease all or any portion of the Premises without
Landlord’s consent so long as (a) the subtenant agrees in writing to comply with
the provisions of Section 20.2 and to be subject to and comply with all of the
terms of this Lease, (b) an original counterpart of each such sublease, duly
executed by Tenant and such subtenant shall be delivered promptly to Landlord
and (c) Tenant shall remain primarily liable, as principal rather than as
surety, for the prompt payment of the Rent and for the performance and
observance of all of the covenants and conditions to be performed by Tenant
hereunder.  Any such subtenant shall be a “Permitted Transferee” for purposes
hereof.  In addition, Tenant may either directly or indirectly assign this
Lease, whether occurring by actual assignment of interests, merger, conversion,
or other operation of law, Transfer of membership or partnership interests in
Tenant or Transfer of any shares, membership interest, partnership interest, or
ownership interest in the legal entity owning the membership or partnership
interests in Tenant, to any person or entity, to the extent allowed pursuant to
those requirements set forth in Section 20.4 hereof.  Any such assignee shall
also be a “Permitted Transferee” for purposes hereof.  Tenant shall notify
Landlord in writing at least thirty (30) days in advance of any change in its
ownership structure, the Transfer of shares or ownership interest in the legal
entity owning any partnership or membership interests in Tenant or assignment of
this Lease to a Permitted Transferee and shall provide to Landlord all
reasonably requested documentation relating to any such Transfer.
 
20.4         Permitted Assignment by Tenant to Third Parties.  Any direct or
indirect assignment of any ownership interest in Tenant, whether occurring by
actual assignment of interests, merger, conversion or other operation of law, to
any party shall require Landlord’s written consent, which shall not be
unreasonably withheld, conditioned or delayed.  Landlord shall not withhold such
consent if, in Landlord’s commercially reasonable opinion, (i) the proposed
transferee (including such transferee’s direct and indirect equity owners) has
equal or better financial strength and capability as Tenant and (ii) the
proposed transferee has operating experience and capability comparable to
Tenant.  The transferee of any Assignment permitted pursuant to this Section
20.4 shall be a “Permitted Transferee” for purposes hereof.

 
 
25

--------------------------------------------------------------------------------

 
 
At least thirty (30) days prior to the occurrence of any Assignment, merger,
conversion or other similar event (collectively, an “Other Event”), Tenant shall
deliver to Landlord notice of such proposed Assignment or other event, together
with information concerning the anticipated date for closing of the Assignment
or other event and the proposed assignee’s Financial Statements for the then
current (in unaudited form if mid-fiscal year for such assignee) and the two (2)
prior fiscal years.  Within fifteen (15) days after delivery to Landlord of a
request for Assignment or other event, Landlord shall advise Tenant whether any
additional information is required.  Landlord shall provide such consent or
reason for withholding consent within thirty (30) days after delivery to
Landlord of notice of such Assignment or other event and such reasonably
requested financial information for assignee.  Landlord’s failure to provide
such consent or reason for withholding consent within such thirty (30) day
period shall be deemed approval.  In the event Tenant desires to make a sublease
or assignment of the Lease, or assignment of the ownership interest in Tenant,
and Landlord’s consent is required hereby, Landlord’s consent shall not be
unreasonably or arbitrarily withheld, conditioned or delayed.
 
ARTICLE 21.
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
 
21.1         At any time and from time to time within twenty (20) days following
written request by Landlord, Landlord’s Mortgagee or any purchaser at a
foreclosure sale of the Premises, Tenant will furnish to Landlord, Landlord’s
Mortgagee or any purchaser at a foreclosure sale of the Premises (as applicable)
a certificate from an authorized member of Tenant certifying that this Lease is
unmodified and in full force and effect (or that this Lease is in full force and
effect as modified and setting forth the modifications), the dates to which the
Rent has been paid and such other reasonable statements or information as
requested.  Any such certificate furnished pursuant to this Article maybe relied
upon by Landlord, Landlord’s Mortgagee and any prospective purchaser of the
Building.
 
21.2         Within one-hundred twenty (120) days after the end of each of
Tenant’s fiscal years, Tenant will furnish or cause to furnish to Landlord a
copy of the Financial Statements for the preceding fiscal year of Tenant, to the
extent that such financial statements are prepared and available; provided that
Tenant shall not be obligated to provide such information to Landlord it deems
confidential and sensitive in its reasonable discretion.  Landlord shall keep
confidential all non-public information designated in writing by Tenant as
confidential and shall not share such information with any third parties (except
(1) to Landlord’s attorneys, consultants, accountants, lenders or prospective
purchasers of Landlord’s interest in the project, (2) in litigation between
Landlord and Tenant, and (3) if required by court order, without the written
consent of Tenant.
 
ARTICLE 22.
INSPECTION
 
Tenant shall permit Landlord and its authorized representatives to inspect the
Premises upon prior written notice during usual business hours subject to any
security, health, safety or confidentiality requirements of Tenant, any
governmental agency, any Insurance Requirements relating to the Premises, or
imposed by law or applicable regulations.


 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 23.
QUIET ENJOYMENT
 
So long as Tenant shall pay all Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy the Premises
for the Term hereof, free of any claim or other action by Landlord or anyone
claiming by, through or under Landlord, but subject to the terms of this Lease
and all liens and encumbrances of record as of the date hereof or hereafter
consented to by Tenant.  No failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Lease, or to
fail to pay any other sum payable under this Lease, or to fail to perform any
other obligation of Tenant hereunder.  Notwithstanding the foregoing, Tenant
shall have the right by separate and independent action to pursue any claim or
seek any damages it may have against Landlord as a result of a breach by
Landlord of the covenant of quiet enjoyment contained in this Article.
 
ARTICLE 24.
NOTICES
 
24.1         All Notices.  All notices, demands, requests, consents, approvals
and other communications or documents to be provided under this Lease shall be
in writing and shall be given to the party at its address or telecopy number set
forth below or such other address or telecopy number as the party may later
specify for that purpose by notice to the other party.  Each notice shall, for
all purposes shall be deemed given and received:
 
(i)           If given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by that transmitting party during normal business hours on any Business
Day or on the next Business Day if not confirmed during normal business hours;
 
(ii)          If hand delivered to a party when the copy of the notice is
delivered;
 
(iii)         If given by nationally recognized and reputable overnight delivery
service, the day on which the notice is actually received by the party at the
address of the party specified below in this Article 24; or
 
(iv)         If given by certified mail, return receipt requested, postage
prepaid, two Business Days after posted with the United States Postal Service,
at the address of the party specified below, or if so addressed but receipt is
refused:


 
27

--------------------------------------------------------------------------------

 
 
If to Landlord:
 
Rome LTH Partners, LP
9301 North Central Expressway, Suite 300
Dallas, Texas 75231
Attention: Jason K. Dodd
Telephone:  (214) 953-1722
Telecopy:  (214) 953-0278


With a copy to:
 
Thomas W. Slover
Owens, Clary and Aiken, L.L.P.
700 N. Pearl Street, Suite 1600
Dallas, Texas 75201
Telephone:  (214) 698-2111
Telecopy:  (214) 698-2121


If to Tenant:
 
Floyd Healthcare Management, Inc.
304 Turner McCall Boulevard
Rome, Georgia, 30161
Attention: President and CEO
Telephone: (706) 509-5000
Telecopy: (706) 509 6901


With a copy to:
 
Floyd Healthcare Management, Inc.
Corporate Support Center
420 E. Second Avenue, Suite 103
Rome, Georgia 31061
Attention: General Counsel
Telephone: (706) 509-5000
Telecopy: (706) 509 3289


 
28

--------------------------------------------------------------------------------

 


With additional copy to:


Epstein Becker & Green, P.C.
945 E. Paces Ferry Road, N.E., Suite 2700
Atlanta, Georgia 30326
Attention: M. Maxine Hicks, Esq.
Telephone: (404) 923-9000
Telecopy:   (404) 923-9099


ARTICLE 25.
(INTENTIONALLY DELETED)
 
ARTICLE 26.
REMOVAL OF PERSONAL PROPERTY / LIENS
 
26.1         Removal of Personal Property  Provided that Tenant has performed
all of its obligations hereunder, Tenant may remove all Trade Fixtures,
equipment, furniture, and other personal property placed in the Premises by
Tenant (but Tenant shall not remove any such item which was paid for, in whole
or in part, by Landlord).  Tenant shall repair all damage caused by such
removal.  All items not so removed shall be deemed to have been abandoned by
Tenant and may be appropriated, sold, stored, destroyed, or otherwise disposed
of by Landlord without notice to Tenant and without any obligation to account
for such items.  The provisions of this Section 26.1 shall survive the end of
the Term or Extended Term, as applicable.
 
26.2         Negative Pledge.  Tenant shall not, and shall not permit any of its
Affiliates to, create, incur, permit or suffer to exist any lien upon Tenant’s
property or the Premises now owned or hereafter acquired, except for Permitted
Liens.
 
ARTICLE 27.
DEFAULT BY LANDLORD
 
27.1         Default by Landlord.  Landlord shall be in default of its
obligations under this Lease if Landlord shall fail to observe or perform any
term, covenant or condition of this Lease on its part to be performed and such
failure shall continue for a period of sixty (60) days after written notice
thereof from Tenant, unless such failure cannot with reasonable diligence be
cured within a period of sixty (60) days, in which case such failure shall not
be deemed to continue if Landlord, within said sixty (60) day period, proceeds
promptly and with reasonable diligence to cure the failure and diligently
completes the curing thereof within ninety (90) days following the expiration of
said sixty (60) day period.  The time within which Landlord shall be obligated
to cure any such failure shall also be subject to extension of time due to the
occurrence of any Force Majeure.  In the event Landlord fails to cure any such
default within the period provided, Tenant may seek such remedies available to
Tenant hereunder or at law or in equity, but shall not have the right to
terminate the Lease.  Any sums owed Tenant by Landlord hereunder shall bear
interest at the Overdue Rate from the date due and payable until the date paid.


 
29

--------------------------------------------------------------------------------

 


27.2         Tenant’s Right to Cure.  Subject to the provisions of Section 28.1,
if Landlord shall breach any covenant to be performed by it under this Lease,
Tenant, after notice to and demand upon Landlord in accordance with Section 27.1
and the expiration of the cure period provided in Section 27.1, without waiving
or releasing any obligation of Landlord hereunder, and in addition to all other
remedies available hereunder and at law or in equity to Tenant, may (but shall
be under no obligation at any time thereafter to) make such payment or perform
such act for the account and at the expense of Landlord.  All sums so paid by
Tenant and all costs and expenses (including reasonable attorneys’ fees) so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Tenant, shall be paid by
Landlord to Tenant in the form of (i) a lump sum payment to Tenant or (ii) a
credit against Tenant’s future Rent obligations, at Landlord’s option, provided
that such credit against Tenant’s future Rent obligations must begin to be
applied immediately and then applied to each consecutive Rent payment due from
Tenant to Landlord until Tenant has been credited for all such sums and
expenses.  The rights of Tenant hereunder to cure and to secure payment from
Landlord in accordance with this Section 27.2 shall survive the termination of
this Lease.
 
27.3         The liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease shall be limited to Tenant’s actual, direct, but
not consequential, damages therefor and shall be recoverable from the interest
of Landlord in the Building and the Ground Leasehold Estate, and neither
Landlord nor any of its partners, affiliates, subsidiaries, agents or employees
shall be personally liable for any deficiency.  This section shall not be deemed
to limit or deny any remedies that Tenant may have in the event of a default by
Landlord hereunder which does not involve the personal liability of Landlord.
 
ARTICLE 28.
LIMITED MEDIATION / LIMITED ARBITRATION
 
28.1         Limited Mediation / Limited Arbitration.  In the event and only in
the event that a dispute arises between Landlord and Tenant regarding whether
the Premises have become Unsuitable for their Permitted Use in the event of a
condemnation as set forth in Article 13 of this Lease, then Landlord and Tenant
agree, within fifteen (15) business days after a dispute has arisen between them
concerning the suitability of the Premises for its Permitted Use under Article
13, to submit their dispute before a mutually agreed upon mediator and to use
good faith efforts to reach an agreement concerning the continued suitability of
the Premises for its Permitted Use.  In the event that Landlord and Tenant are
unable to settle their dispute, then the parties agree to arbitrate their claim
as set forth in this Article 28 and in accordance with the rules and procedures
established by the American Arbitration Association (“AAA”).  Unless agreed to
by Landlord and Tenant, no other controversy between the parties hereto shall be
required to be settled by arbitration or mediation.
 
28.2         Appointment of Arbitrator.  The party or parties requesting
arbitration shall serve upon the other a written demand therefore specifying the
matter to be submitted to arbitration, and nominating an arbitrator.  Within
twenty (20) days after receipt of such written demand and notification, the
other party shall, in writing, nominate a competent disinterested arbitrators
and the two arbitrators so designated shall, within ten days thereafter, select
a third (3rd) arbitrator and give immediate written notice of such selection to
the parties and shall fix in said notice a time and place for the first (1st)
meeting of the arbitrators, which meeting shall be held as soon as conveniently
possible after the selection of all arbitrators, at which time and place the
parties to the controversy may appear and be heard.  All such arbitrators shall
be disinterested parties and shall be picked from a pool of professionals and
educators in the medical field, such as administrators, senior managers or
officers of rehabilitation / long term acute care operating management companies
or university personnel qualified in health care administration.


 
30

--------------------------------------------------------------------------------

 
 
28.3         Third Arbitrator.  In case the notified party or parties shall fail
to make a selection upon notice, as aforesaid, or in case the first two
arbitrators selected shall fail to agree upon a third arbitrator within ten (10)
days after their selection, then such arbitrator or arbitrators may, upon
application made by either of the parties to the controversy, after twenty (20)
days’ written notice thereof to the other party or parties, have a third
arbitrator appointed by any judge of any United States court of record having
jurisdiction in the state in which the Premises is located or, if such office
shall not then exist, by a judge holding an office most nearly corresponding
thereto.
 
28.4         Arbitration Procedure.  Said arbitrators shall give each of the
parties not less than ten days’ written notice of the time and place of each
meeting at which the parties or any of them may appear and be heard and after
hearing the parties in regard to the matter in dispute and taking such other
testimony and making such other examinations and investigations as justice shall
require and as the arbitrators may deem necessary, they shall decide the
questions submitted to them.  The decision of said arbitrators in writing signed
by a majority of them shall be final and binding upon the parties to such
controversy. In rendering such decisions, the arbitrators shall not add to,
subtract from or otherwise modify the provisions of this Lease.
 
28.5         Expenses.  The expenses of such arbitration shall be divided
between Landlord and Tenant unless otherwise specified in the decision of the
arbitrators.  Each party in interest shall pay the fees and expenses of its own
counsel.
 
ARTICLE 29.
FINANCING OF THE PREMISES
 
Landlord shall have the right to grant or create any mortgage, deed of trust,
lien, or other encumbrance as security interest on the Project, including any
renewals or modifications of the Landlord’s Mortgage (“Encumbrance”), without
the prior written consent of Tenant; provided, however, Landlord shall use its
best efforts to include a provision in the Encumbrance requiring the holder of
such Encumbrance to simultaneously with or prior to recording the Encumbrance
agree to give Tenant notice of any default or acceleration of any obligation
underlying any such Encumbrance or any sale in foreclosure of such Encumbrance,
and to permit Tenant to appear with its representatives and to bid at any public
foreclosure sale with respect to any such Encumbrance.
 
This Lease and Tenant’s rights hereunder are expressly subordinate and subject
to the terms and conditions of the Ground Lease and the Lease, Transfer and
Reversion Agreement between The Hospital Authority of Floyd County (“Fee
Owner”), as landlord, and Ground Lessor, as tenant, dated December 17, 1996, as
such document has been or may be amended, extended or assigned from time to time
(the “Medical Center Master Lease”).


 
31

--------------------------------------------------------------------------------

 
 
ARTICLE 30.
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
 
This Lease shall at all times be subject and subordinate to the lien of any deed
of trust, mortgage or other security instrument, including Landlord’s Mortgage,
and Tenant agrees, upon demand, without cost, to execute instruments as may be
reasonably required to further effectuate or confirm such subordination, so long
as such subordination recognizes Tenant’s rights under this Lease in the manner
described in the following paragraph.  The subordination contained herein shall
be memorialized by the execution and delivery of a written Subordination,
Non-Disturbance, and Attornment Agreement by the applicable Landlord’s
Mortgagee, and Tenant agrees to execute any such commercially reasonable form of
Subordination, Non-Disturbance, and Attornment Agreement proposed by the
applicable Landlord’s Mortgagee.
 
Except as expressly provided in this Lease by reason of the occurrence of an
Event of Default, and as a condition to the subordination described in this
Article 30 above or to Tenant’s obligation to execute any instruments as
otherwise required under this Article 30 above, Tenant’s tenancy and Tenant’s
rights under this Lease or any Easement shall not be disturbed, terminated or
otherwise adversely affected, nor shall this Lease be affected, by the existence
of, or any default under, any Landlord’s Mortgage, and in the event of a
foreclosure or other enforcement of any Landlord’s Mortgage, or sale in lieu
thereof, the purchaser at such foreclosure sale shall be bound to Tenant for the
Term of this Lease and any Renewal Term, the rights of Tenant under this Lease
shall expressly survive, and this Lease shall in all respects continue in full
force and effect so long as no Event of Default has occurred and is
continuing.  Tenant shall not be named as a party defendant in any such
foreclosure suit, except as may be required by law.
 
Notwithstanding the provisions of Article 30 above, the holder of any Landlord’s
Mortgage to which this Lease is subject and subordinate shall have the right, at
its sole option, at any time, to subordinate and subject the Landlord’s
Mortgage, in whole or in part, to this Lease by recording a unilateral
declaration to such effect.
 
At any time prior to the expiration of the Term, Tenant agrees, at the election
and upon demand of any owner of the Project, or of a Landlord’s Mortgagee who
has granted nondisturbance to Tenant pursuant to Article 30 above, to attorn,
from time to time, to any such owner or Landlord’s Mortgagee, upon the terms and
conditions of this Lease, for the remainder of the Term.  The provisions of this
Article 30 shall inure to the benefit of any such owner or Landlord’s Mortgagee,
shall apply notwithstanding that, as a matter of law, this Lease may terminate
upon the foreclosure of the Landlord’s Mortgage, shall be self-operative upon
any such demand, and no further instrument shall be required to give effect to
said provisions.
 
Tenant and Landlord agree that, if requested by the other to, without charge,
enter into a Subordination, Non-Disturbance and Attornment Agreement reasonably
requested by a Landlord’s Mortgagee or Tenant, as the case may be, provided such
agreement contains provisions relating to non-disturbance in accordance with the
provisions of Article 30 above, Tenant hereby agrees for the benefit of any
Landlord’s Mortgagee whose name and address have been provided to Tenant that
Tenant will not, (i) without in each case securing the prior written consent of
such Landlord’s Mortgagee, such consent not to be unreasonably withheld,
conditioned or delayed, amend or modify this Lease or enter into any agreement
with Landlord so to do, (ii) without the prior written consent of such
Landlord’s Mortgagee which may be withheld in its sole discretion, cancel or
surrender or seek to cancel or surrender the Term hereof, or enter into any
agreement with Landlord to do so (the parties agreeing that the foregoing shall
not be construed to affect the rights or obligations of Tenant, Landlord or
Landlord’s Mortgagee with respect to any termination permitted under the express
terms hereof or (iii) pay any installment of Minimum Rent more than one (1)
month in advance of the due date thereof or otherwise than in the manner
provided for in this Lease.


 
32

--------------------------------------------------------------------------------

 
 
If any Person providing financing of Trade Fixtures, requires a landlord consent
or collateral access agreement from Landlord, Landlord shall execute and deliver
such consent or such collateral access agreement as is reasonably acceptable to
Landlord promptly after Tenant’s request therefore.
 
ARTICLE 31.
EXTENSION TERMS
 
Tenant and/or its Permitted Transferee shall have the right, at its option, to
extend the Initial Term of this Lease for two (2) consecutive extension terms
(the “Extension Terms”), with the first (1st) Extension Term being ten (10)
years in length and the second (2nd) Extension Term being nine (9) years in
length.  Each Extension Term shall commence on the day after the expiration of
the preceding Lease Term and shall expire on the tenth (10th) anniversary of the
last day of the Initial Term in the case of the first (1st) Extension Term, and
in the case of the second (2nd) Extension Term, on the twentieth (20th)
anniversary of the last day of the Initial Term.  The option to extend the
Initial Term or any Extension Term of this Lease for an Extension Term as
described above must be exercised by Tenant at least three (3) months, but no
more than twelve (12) months prior to the last day of the Initial Term or
Extended Term, as the case may be.  Failure of Tenant to timely exercise any
extension right shall terminate all further extension rights.  The terms and
conditions of this Lease shall apply to each Extension Term with the same force
and effect as if such Extension Term had originally been included in the Initial
Term of the Lease.  The right of Tenant to exercise its right to extend the
Initial Term and for any Extension Term shall be conditioned upon this Lease
being in full force and effect, and no Event of Default then existing as of both
the date that Tenant notifies Landlord of Tenant’s decision to extend the term
of this Lease for any of the Extension Terms.  The Initial Term, together with
any Extension Term which Tenant properly exercises its option with respect to,
and for which the conditions related thereto are satisfied, shall constitute the
“Term” of this Lease.
 
ARTICLE 32.
CONSTRUCTION OF THE PREMISES
 
Landlord shall construct the Premises in accordance with the terms of the Work
Letter attached hereto as Exhibit E.


 
33

--------------------------------------------------------------------------------

 
 
ARTICLE 33.
MISCELLANEOUS
 
33.1         No Waiver.  No failure by Landlord or Tenant to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or any such term.  To the extent permitted by law, no waiver of
any breach shall affect or alter this Lease, which shall continue in full force
and effect with respect to any other then existing or subsequent breach.
 
33.2         Remedies Cumulative.  To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
of any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Landlord or Tenant of any or all of such
other rights, powers and remedies.
 
33.3         Surrender.  No surrender to Landlord of this Lease or of the
Premises or any part thereof, or of any interest therein, shall be valid or
effective unless agreed to and accepted in writing by Landlord and no act by
Landlord or any representative or agent of Landlord, other than such a written
acceptance by Landlord, shall constitute an acceptance of any such surrender.
 
33.4         No Merger of Title.  Notwithstanding the fact that Tenant and the
Ground Lessor are the same entity, there shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (a) this Lease or the leasehold estate created hereby or any
interest in this Lease or (b) this Lease, or the leasehold estate created hereby
or any interest in this Lease and Landlord’s ground lessee interest in the Land.
 
33.5         Transfers by Landlord.  If Landlord or any successor owner of the
Project shall convey the Project in accordance with the terms hereof (subject to
the terms of Article 26 hereof), other than as security for a debt, the grantee
or transferee of the Project shall expressly assume all obligations of Landlord
hereunder arising or accruing from and after the date of such conveyance or
transfer, and shall be reasonably capable of performing the obligations of
Landlord hereunder and Landlord or such successor owner, as the case may be,
shall thereupon be released from all future liabilities and obligations of
Landlord under this Lease arising or accruing from and after the date of such
conveyance or other transfer and all such future liabilities and obligations
shall thereupon be binding upon the new owner.


 
34

--------------------------------------------------------------------------------

 


33.6         General.  Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant and Landlord
against the other arising out of or relating to this Lease and arising prior to
any date of termination of this Lease shall survive such termination.  If any
term or provision of this Lease or any application thereof shall be invalid or
unenforceable, the remainder of this Lease and any other application of such
term or provision shall not be affected thereby.  If any late charges provided
for in any provision of this Lease are based upon a rate in excess of the
maximum rate permitted by applicable law, the parties agree that such charges
shall be fixed at the maximum permissible rate.  Neither this Lease nor any
provision hereof may be changed, waived, discharged or terminated except by an
instrument in writing signed by Landlord and Tenant.  All the terms and
provisions of this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  The headings in
this Lease are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.  This Lease shall be governed by and
construed in accordance with the laws of Georgia, but not including its conflict
of laws rules.  This Lease may be executed in one or more counterparts, each of
which shall be an original but, when taken together, shall constitute but one
document.
 
33.7         Memorandum of Lease.  Landlord and Tenant shall, promptly upon the
request of either, enter into a short form memorandum of this Lease in form
suitable for recording under the laws of the state in which the Premises is
located in which reference to this Lease, and all options contained herein,
shall be made.
 
33.8         Transfer of Licenses.  Upon the expiration or earlier termination
of the Term, Tenant shall take all action necessary to effect or useful in
effecting the transfer to Landlord or Landlord’s nominee of all licenses,
operating permits and other governmental authorizations and all service
contracts which may be necessary or useful in the operation of the Premises and
which relate exclusively to the Premises, which have not previously been
transferred or assigned to Landlord and further which are in fact transferable
to Landlord or Landlord’s nominee.  To the extent Landlord or its nominee
operates under Tenant’s licenses, operating permits or other governmental
authorization or service contracts after the termination of this Lease, then
Landlord agrees to indemnify and hold harmless Tenant against all demands,
claims, costs and actions brought against Tenant related to such transferred
licenses, operating permits, governmental authorizations or service contracts.
 
33.9         Right to Participate.  For a period of ten (10) years following the
Commencement Date, Tenant agrees to grant Landlord the first right of
opportunity to submit proposals for participation in the construction or
development of any design build facilities to be constructed, developed or
operated by Tenant within Floyd County, Georgia.  For the purposes hereof, and
without limiting the generality of the foregoing, Tenant shall provide Landlord
written notice of any such design built opportunity, including any appropriate
direction to allow Landlord to participate in any bidding process or submission
of proposals regarding such projects and shall select Landlord as the developer
for such projects provided that Landlord’s bid matches or is lower than the
lowest qualified bid from the other bidders.  In the event of any termination of
this Lease by reason of Tenant’s default, Tenant agrees to grant Landlord the
opportunity to submit such proposals for projects to be constructed, developed
or operated by Tenant within Floyd County, Georgia for a period equal to the
remainder of the term of this Lease as if it had not been terminated.


 
35

--------------------------------------------------------------------------------

 


ARTICLE 34.
GLOSSARY OF TERMS


34.1         Definitions.  For purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (a) the terms
defined in this Article 34 have the meanings assigned to them in this Article 36
and include the plural as well as the singular, (b) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as at the time applicable, (c) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease, and (d) the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision and (e) the word “including” shall mean
“including without limitation.”  For purposes of this Lease, the following terms
shall have the meanings indicated:
 
“Additional Charges” has the meaning set forth in Section 2.2 hereof.
 
“Additional Costs” has the meaning given it in the Work Letter attached hereto
as Exhibit E.
 
“Adjustment Date” has the meaning set forth in Section 2.1(b) hereof.
 
“Affiliate,” when used with respect to any Person, means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person.  For the purposes of this definition,
“control,” as used with respect to any person, shall mean the possession,
directly and indirectly, of the power to direct or cause the direction of the
management and policies of such person, through the ownership of voting
securities, partnership interests or other equity interests.
 
“Approved Development Costs” has the meaning given it in the Work Letter
attached hereto as Exhibit E.
 
“Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial Condemnation.
 
“Building” has the meaning set forth in Article 1.
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which national banks in the City of Rome, Georgia are closed.
 
“Charge” has the meaning set forth in Article 10 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commencement Date” has the meaning set forth in Article 1.
 
“Condemnation” means the transfer of all or any part of the Premises as a result
of (i) the exercise of any governmental power, whether by legal proceedings or
otherwise, by a Condemnor or (ii) a voluntary sale or transfer by Landlord to
any Condemnor, either under threat of Condemnation or while legal proceedings
for Condemnation are pending.
 
“Condemnor” means any public or quasi-public authority, or private corporation
or individual, having the power of Condemnation.


 
36

--------------------------------------------------------------------------------

 


“Contract Documents” has the meaning given it in the Work Letter, attached
hereto as Exhibit E.
 
“Control” means, as used with respect to any Person, the possession, directly
and indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities,
partnership interests or other equity interests.
 
“Date of Taking” means the date the Condemnor has the right to possession of the
property being condemned.
 
“Effective Date” has the meaning set forth in the first paragraph of this Lease.
 
“Encumbrance” has the meaning set forth in Article 29.
 
“Event of Default” or “Default” has the meaning set forth in Section 14.1.
 
“Excluded Taxes” means any income or franchise taxes based upon, measured by, or
calculated with respect to net income or profits (but not including any
franchise tax based upon gross receipts with respect to the Rent), inheritance,
estate, succession, transfer or any similar taxes.
 
“Extension Term” has the meaning set forth in Section 31.
 
“Fee Owner” means The Hospital Authority of Floyd County, Georgia, a hospital
authority organized and duly existing pursuant to O.C.G.A. Section 31-7-70.
 
“Fiscal Year” means the 12-month period from January 1 to December 31.
 
“Financial Statements” means for any fiscal year or other accounting period for
Tenant, or such other party identified as being obligated to deliver to Landlord
its Financial Statements, profit and loss statements for such period and for the
period from the beginning of the respective fiscal year of Tenant or such other
party to the end of such period and the related balance sheet as at the end of
such period, together with the notes thereto, all in reasonable detail and
setting forth in comparative form the corresponding figures for the
corresponding period in the preceding fiscal year of Tenant, or such other
party, and prepared in accordance with generally accepted accounting principles
consistently applied, except as noted.
 
“Final Construction Documents” has the meaning given it in the Work Letter.
 
“Final Project Budget: has the meaning given it in the Work Letter attached
hereto as Exhibit E.
 
“Fixtures” shall mean all fixtures (except Trade Fixtures) and as more
specifically set forth in Article 1.
 
“Force Majeure” shall have the meaning set forth in the Work Letter, attached
hereto as Exhibit E.


 
37

--------------------------------------------------------------------------------

 
 
“Future Improvements” has the meaning set forth in Section 8.1 herein.
 
“Governmental Authority” shall mean any federal, state, county, municipal,
foreign or other governmental or regulatory authority, agency, board, body,
instrumentality, court or quasi governmental authority (or private entity in
lieu thereof).
 
“Ground Lease” shall mean that certain Ground Lease Agreement covering the Land
dated as of December 18, 2009, executed between Floyd Healthcare Management,
Inc., a Georgia non-profit corporation, as Landlord therein, and Rome LTH
Partners, LP, a Texas limited partnership, as Tenant therein.
 
“Ground Lessor” means Floyd Healthcare Management, Inc., a Georgia non-profit
corporation, as Landlord under the Ground Lease.
 
“Hazardous Materials” means any substance, including asbestos or any substance
containing asbestos, the group of organic compounds known as polychlorinated
biphenyls, flammable explosives, radioactive materials, medical waste,
chemicals, pollutants, effluents, contaminants, emissions or related materials
and items included in the definition of hazardous or toxic wastes, materials or
substances under any Hazardous Materials Law.
 
“Hazardous Materials Law” means any law, regulation or ordinance relating to
environmental conditions, medical waste and industrial hygiene, including the
Resource Conservation and Recovery Act of 1976 (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Hazardous Materials Transportation Act, the Federal Water Pollution Control
Act, the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and all similar federal, state and local
environmental statutes and ordinances, whether heretofore or hereafter enacted
or effective and all regulations, orders, or decrees heretofore or hereafter
promulgated thereunder.
 
“Hospital Authority” shall mean the Hospital Authority of Floyd County.
 
“Impositions” means, collectively, all taxes relating to the Project, including
all ad valorem, sales and use, gross receipts, action, privilege, rent (with
respect to any ground leases) or similar taxes, assessments (including all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term), water, sewer, garbage or other rents and charges, excises, tax levies,
fees (including license, permit, inspection, authorization and similar fees),
and all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Project and/or the Rent (including all interest and penalties
thereon due to any failure in payment by Tenant), which at any time prior to,
during or in respect of the Term hereof may be assessed or imposed on or in
respect of or be a lien upon (a) Landlord or Landlord’s interest in the Project,
(b) the Rent, the Project or any part thereof or any rent therefrom or any
estate, right, title or interest therein, or (c) any occupancy, operation, use
or possession of, sales from, or activity conducted on, or in connection with,
the Project or use of the Project or any part thereof; provided, however, and
notwithstanding the foregoing, that nothing contained in this Lease shall be
construed to require Tenant to pay, nor shall the term “Improvements” include
(1) any tax based on net income (whether denominated as a franchise, capital
stock, excess profits, estate, inheritance or other tax) imposed on Landlord,
(2) any transfer or net revenue tax of Landlord, (3) any tax imposed with
respect to the sale, exchange or other disposition by Landlord of any portion of
the Project or the proceeds thereof, or (4) except as expressly provided
elsewhere in this Lease, any principal or interest on any Encumbrance on the
Project, except to the extent that any tax, assessment, tax levy or charge which
Tenant is obligated to pay pursuant to this definition and which is in effect at
any time during the Term hereof is totally or partially repealed, and a tax,
assessment, tax levy or charge set forth in clause (1), (2) or (3) is levied,
assessed or imposed expressly in lieu thereof.


 
38

--------------------------------------------------------------------------------

 


“Initial Term” has the meaning set forth in Article 1.
 
“Insurance Requirements” means all terms of any insurance policy required by
this Lease and all requirements of the issuer of any such policy,
notwithstanding that Tenant may satisfy its obligations regarding the Insurance
Requirements by maintaining its existing self-insurance trust fund arrangement
or a comparable program of self insurance respecting general liability and
property claims.
 
“Land” has the meaning set forth in Article 1.
 
“Landlord” means Rome LTH Partners, LP, a Texas limited partnership, and its
successors and assigns.
 
“Landlord’s Mortgage” has the meaning set forth in Section 11.1.
 
“Landlord’s Mortgagee” has the meaning set forth in Section 11.1.
 
“Landlord’s Work” shall have the meaning given it in the Work Letter, attached
hereto as Exhibit E.
 
“Lease” means this Lease Agreement.
 
“Lease Year” means each period of twelve (12) full calendar months during the
Term of this Lease, and in the event that the Commencement Date is a day other
than the first day of the month, then the first Lease Year shall also include
the remainder of the month in which the Commencement Date occurred.
 
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Project or the construction, use or
alteration thereof (including zoning ordinances), whether now or hereafter
enacted and in force, including any which may (a) require repairs, modifications
or alterations of or to the Project, or (b) in any way adversely affect the use
and enjoyment thereof, and all permits, licenses, authorizations and regulations
relating thereto, and all covenants, agreements, actions and encumbrances
contained in any instruments, either of record or known to Tenant (other than
encumbrances created by Landlord without the consent of Tenant), at any time in
force affecting the Project.


 
39

--------------------------------------------------------------------------------

 
 
“Medical Center Master Lease” means that certain Lease, Transfer and Reversion
Agreement by and between The Hospital Authority of Floyd County and Floyd
Healthcare Management, Inc. dated December 17, 1996, as such document has
previously been amended.
 
“Minimum Rent” has the meaning set forth in Section 2.1 hereof.
 
“Net Rentable Square Foot” means the number of rentable square feet contained
within the Premises as established by the Project Architect after the completion
of Landlord’s Work in accordance with the Measurement Method (as defined in the
Work Letter, attached hereto as Exhibit E.
 
“Overdue Rate” means as of any date, a rate per annum equal to the Prime Rate as
of such date, plus three percent (3%), but in no event greater than maximum rate
then permitted under applicable law.
 
“Payment Date” means any due date for the payment of the installments of Minimum
Rent under this Lease.
 
“Pedestrian Connection Hallway” shall mean that certain pedestrian connection
hallway connecting the Building with the adjacent Floyd Medical Center building
as shown on the site plan attached to the REA.
 
“Permitted Exceptions” has the meaning set forth in Article 1 hereof.
 
“Permitted Liens” means (i) liens described on Exhibit B attached hereto, (ii)
pledges or deposits made to secure payments of worker’s compensation insurance
(or to participate in any fund in connection with worker’s compensation
insurance), unemployment insurance, pensions or social security programs, (iii)
liens imposed by mandatory provisions of law such as for materialmen, mechanics,
warehousemen and other like liens arising in the ordinary course of business,
securing indebtedness whose payment is not yet due and payable, (iv) liens for
taxes, assessments and governmental charges or levies if the same are not yet
due and payable or if the same are being contested in good faith and as to which
adequate cash reserves have been provided, (v) liens arising from good faith
deposits in connection with tenders, leases, real estate bids or contracts
(other than contracts involving the borrowing of money), pledges or deposits to
secure public or statutory obligations and deposits to secure (or in lieu of)
surety, stay, appeal or customs bonds and deposits to secure the payment of
taxes, assessments, duties or other similar charges, or (vi) liens to secure
purchase money indebtedness, so long as the indebtedness incurred to purchase
the new asset is secured only by such asset.
 
“Permitted Transferee” has the meaning set forth in Sections 20.3 and 20.4
hereof.
 
“Permitted Use” has the meaning set forth in Section 5.2(a).
 
“Person” means a natural person, corporation, partnership, trust, association,
limited liability company or other entity.


 
40

--------------------------------------------------------------------------------

 


“Personal Property” means the Landlord provided machinery, equipment, furniture,
furnishings, computers, signage, Trade Fixtures and/or other personal property
and consumable inventory and supplies used or useful in the operation of the
Premises for its Permitted Use, together with all replacements and substitutions
therefore, specifically set forth in Exhibit E attached hereto.
 
“Potential Expansion” has the meaning set forth in Section 8.1(d) hereof.
 
“Preliminary Project Budget” means the estimated budget for the Project attached
hereto as Exhibit F.
 
“Premises” has the meaning set forth in Article 1.
 
“Prime Rate” means the annual rate reported by The Wall Street Journal, Eastern
Edition (or, if The Wall Street Journal shall no longer be published or shall
cease to report such rates, then a publication or journal generally accepted in
the financial industry as authoritative evidence of prevailing commercial
lending rates), from time to time as being the prevailing prime rate (or, if
more than one such rate shall be published in any given edition, the arithmetic
mean of such rates).  The prime rate is an index rate used by The Wall Street
Journal to report prevailing lending rates and may not necessarily be the most
favorable lending rate available.  Any change in the Prime Rate hereunder shall
take effect on the effective date of such change in the prime rate as reported
by The Wall Street Journal, without notice to Tenant or any other action by
Landlord. Interest shall be computed on the basis that each year contains 360
days, by multiplying the principal amount by the per annum rate set forth above,
dividing the product so obtained by 360, and multiplying the quotient thereof by
the actual number of days elapsed.
 
“Prohibited Use” means the use of the Premises in connection with:  (i) any
sexually oriented business as defined by applicable city ordinance; (ii) heavy
manufacturing facility or industrial uses; (iii) other use prohibited under the
Permitted Exceptions in effect on the Effective Date of this Lease and
applicable to the Premises; or (iv) any use prohibited by the Ground Lease or
the Medical Center Master Lease (but not including any amendments thereto to
which Tenant has not consented in writing).
 
“Project Improvements” has the meaning set forth in the Work Letter attached
hereto as Exhibit E.
 
“Proportionate Share” means 13.84%, the percentage that is obtained by dividing
(a) the rentable square feet in the Premises by (b) the rentable square feet in
the Building, as it may be expanded.  Such percentage may be adjusted upon final
determination of the exact square footage contained in the Premises and the
exact rentable square footage contained in the Building, as determined by final
architectural drawings, and shall be set forth in an amendment to this
Lease.  Landlord and Tenant acknowledge that Tenant’s Proportionate Share will
be impacted if the Potential Expansion is constructed, and if so, such revised
Proportionate Share shall be set forth in an amendment to this Lease.
 
“Project” has the meaning set forth in Article 1.
 
“REA” shall mean that certain Declaration of Covenants, Restrictions and
Easements dated as of December 18, 2009, executed by Floyd Healthcare
Management, Inc., a Georgia non-profit corporation, and recorded in the Public
Records of Floyd County, Georgia.


 
41

--------------------------------------------------------------------------------

 
 
“Rent” means, collectively, the Minimum Rent and the Additional Charges.
 
“Substantial Completion” shall have the meaning set forth in the Work Letter
attached hereto as Exhibit E.
 
“Taking” means a taking or voluntary conveyance during the Term hereof of all or
part of the Project, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of any Condemnation or other eminent
domain proceeding affecting the Project whether or not the same shall have
actually been commenced.
 
“Tenant” means Floyd Healthcare Management, Inc., d/b/a Floyd Medical Center, a
Georgia non-profit corporation and its Permitted Transferee(s).


“Term” means the Initial Term and any Extension Term as to which Tenant has
properly and timely exercised its options to extend contained in Article 31
hereof unless earlier terminated pursuant to the provisions hereof.
 
“Trade Fixtures” shall mean all fixtures, equipment and other items of personal
property (whether or not attached to the Improvements) which from time to time,
are located at the Premises and which are owned or leased by Tenant or by any
subtenant or other user or occupant of the Premises and used by Tenant or such
subtenant, user or occupant in the operation of the business it conducts on, at
or about the Premises.
 
“Unsuitable for Its Permitted Use” as used in Article 13 of this Lease, shall
mean that, by reason of a partial Taking, in the good faith judgment of Landlord
and Tenant, reasonably exercised, the Premises cannot be profitably operated for
its Permitted Use.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
42

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Lease to be executed as of the
date first written above.
 
Landlord:
 
Tenant:
     
ROME LTH PARTNERS, LP,
 
FLOYD HEALTHCARE MANAGEMENT,
a Texas limited partnership
 
INC., d/b/a Floyd Medical Center, a Georgia
     
 
non-profit corporation
       
By:
Rome LTH Managers, LLC
       
a Texas limited liability company,
 
By:
/s/ Kurt Stuenkel  
Its General Partner
 
Name:  Kurt Stuenkel
       
Title:  President and CEO
             
By:
/s/ Jason K. Dodd        
Name:   
Jason K. Dodd        
Title:  Manager
     



 
43

--------------------------------------------------------------------------------

 


STATE OF         
 
    )
 
                                           
    ) SS
COUNTY OF
 
    )



I, ________________, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Kurt Stuenkel personally known to me to be the
same person whose name is subscribed to the foregoing instrument as the
President and CEO of Floyd Healthcare Management, Inc., d/b/a Floyd Medical
Center, a Georgia non-profit corporation, appeared before me this day in person
and acknowledged that he signed, sealed and delivered the same instrument as
his/her free and voluntary act, for the uses and purposes therein set forth.
 
GIVEN under my hand and notarial seal this ____ day of ______________, 20__.



 
  
 
Notary Public
 
My Commission expires:
 
  



STATE OF TEXAS                                                  
)
 
) SS
COUNTY OF DALLAS
)



I, ________________, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that _________________, personally known to me to
be the same person whose name is subscribed to the foregoing instrument as the
Manager of Rome LTH Managers, LLC, a Texas limited liability company, the
General Partner of Rome LTH Partners, LP, a Texas limited partnership, appeared
before me this day in person and acknowledged that he signed, sealed and
delivered the same instrument as his free and voluntary act, for the uses and
purposes therein set forth on behalf of said limited partnership.
 
GIVEN under my hand and notarial seal this ____ day of ______________, 20__.



 
  
 
Notary Public
 
My Commission expires:
 
  


 
 
44

--------------------------------------------------------------------------------

 


EXHIBIT A
 
LAND DESCRIPTION


BEING A LEASE PARCEL LYING WHOLLY WITHIN THE  CAMPUS OF FLOYD MEDICAL CENTER,
LOCATED IN THE THIRD WARD OF THE CITY OF ROME, FLOYD COUNTY, GEORGIA, AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:


Commencing at an iron pin in the southerly right-of-way margin of Turner McCall
Boulevard, said iron pin being located at the point of curvature of a curve in
the intersection of the southerly right-of way margin of Turner McCall Boulevard
with the westerly right-of-way margin of North Fourth Avenue; thence, with the
southerly right-of-way margin of Turner McCall Boulevard, North 89°02’08” West a
distance of 288.33 feet to an existing iron pin; thence, leaving said southerly
right of-way margin, South 13°38’54” West a distance of 78.66 feet to a point in
the most northeasterly corner of the Lease Parcel to be described, and the true
and actual Point of Beginning;


Thence South 01°00’46” West a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 37.67 feet to a point;
Thence North 88°59’13” West a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 127.50 feet to a point;
Thence South 01°00’47” West a distance of 23.76 feet to a point on the face of
an existing building;
Thence, with face of said building, North 88°59’12” West a distance of 23.67
feet to a point;
Thence, leaving face of said building, North 01°00’47” East a distance of 23.76
feet to a point;
Thence North 88°59’13” West a distance of 46.02 feet to a point;
Thence North 01°12’09” East a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 7.09 feet to a point;
Thence North 01°00’47” East a distance of 37.67 feet to a point;
Thence South 88°59’13” East a distance of 7.00 feet to a point;
Thence North 01°00’47” East a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 197.17 feet to the Point of Beginning.


The parcel thus described contains 20,741.24 square feet, or 0.476 acre, more or
less.


 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT A-1
 
PREMISES


 
A-1

--------------------------------------------------------------------------------

 


[ex10-6_pg47.jpg]


 
A-2

--------------------------------------------------------------------------------

 


EXHIBIT B
 
LIST OF PERMITTED ENCUMBRANCES
 
 
1.
All taxes subsequent to the year 2009.



 
2.
Deed to Secure Debt from Rome LTH Partners, LP to Mutual of Omaha Bank, dated as
of December 18, 2009, filed for record in the Records of Floyd County, Georgia.



 
3.
Terms, conditions and obligations as contained in that certain Ground Lease
Agreement as evidenced by that certain Memorandum of Lease by and between Floyd
Healthcare Management, Inc. and Rome LTH Partners, LP, dated as of December 18,
2009, filed for record in the aforesaid Records; as affected by that certain
Recognition, Non-Disturbance and Estoppel Agreement executed by Floyd Healthcare
Management, Inc. in favor of Mutual of Omaha Bank, dated as of December 18,
2009, filed for record in the aforesaid Records.



 
4.
Terms, conditions and obligations as contained in that certain Lease as
evidenced by that certain Memorandum of Lease by and between Hospital Authority
of Floyd County, Georgia, a public body corporate and politic and Floyd
Healthcare Management, Inc., dated as of December 18, 2009, filed for record in
the aforesaid Records; as affected by that certain Recognition, Non-Disturbance
and Estoppel Agreement executed by Hospital Authority of Floyd County in favor
of Mutual of Omaha Bank, dated as of December 18, 2009, filed for record
December 18, 2009, recorded in aforesaid Records.



 
5.
Conveyance and Reservation of Access Rights by and between the Department of
Transportation, State of Georgia and Hospital Authority of Floyd County, dated
December 30, 1985, filed for record December 31, 1985, at 3:45 p.m., recorded in
Deed Book 949, Page 116, aforesaid Records.



 
6.
Declaration of Covenants, Restrictions and Easements by Floyd Healthcare
Management, Inc., d/b/a Floyd Medical Center, a Georgia non-profit corporation,
dated as of December 18, 2009, filed for record in aforesaid Records.



 
7.
Declaration of Easements and Restrictions by Hospital Authority of Floyd County,
Georgia, a Georgia hospital authority, dated as of June 10, 2004, filed for
record June 18, 2004, at 11:07 a.m., recorded in Deed Book 1878, Page 902,
aforesaid Records; as modified by that certain Modification of Declaration of
Easements and Restrictions by and between Hospital Authority of Floyd County,
Georgia, a Georgia hospital authority and 330 Physicians Center, L.P., f./k/a
Floyd Physicians Center, L.P., a Georgia limited partnership, dated as of
December 22, 2005, filed for record January 4, 2006, at 11:09 a.m., recorded in
Deed Book 1986, Page 590, aforesaid Records.



 
8.
All those easements, encroachments, yard lights, fifteen (15”) inch reinforced
concrete pipe, thirty-six (36”) inch reinforced concrete pipe, waterlines, drop
inlet, curbing and canopy as disclosed by that certain survey entitled
“ALTA/ACSM Land Title Land Survey to: Mutual of Omaha Bank,, Rome LTH Partners,
LP and First American Title Insurance Company”, prepared by Williams, Sweitzer
and Barnum, Inc., bearing the seal and certification of Robert L. Moss, Georgia
Registered Land Surveyor No. 1498, dated November 19, 2009, last revised
December 22, 2009.



 
B-1

--------------------------------------------------------------------------------

 


EXHIBIT C
 
ESTIMATED MINIMUM RENT SCHEDULE
 
This Exhibit designates the estimated Minimum Rent for the Premises for each
Lease Year of the Initial Lease Term:
 
[*************]
 
 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D

 
(INTENTIONALLY DELETED)


 
D-1

--------------------------------------------------------------------------------

 


EXHIBIT E
 
WORK LETTER
 
ARTICLE 1.
DEFINITIONS
 
1.1           Defined Terms.  The capitalized terms listed below shall have the
following meanings when used in this Work Letter (including in the recitals
above):
 
“Contract Documents” means, collectively, this Work Letter and the Final
Construction Documents.
 
“Final Construction Documents” is defined as the drawings and specifications
listed in Exhibit E-1 as may be modified or supplemented in accordance with this
Exhibit E.
 
“Force Majeure” means occurrences (other than financial difficulties) beyond the
control of either Landlord or Tenant, as applicable, including, without
limitation, fire, flood, explosion, catastrophic weather conditions, riots or
other civil disturbances, work stoppages or strikes, zoning or permitting
changes or similar occurrences, in each case to the extent (but only to the
extent) that each such occurrence actually delays performance by Landlord or
Tenant (provided, in each case, that the party affected by Force Majeure
notifies the other party in writing within ten (10) days of the occurrence
causing the delay).
 
“General Contract” means that certain construction contract entered into between
Landlord and the General Contractor, and all amendments and supplements thereto.
 
“Ground Lease” shall mean that certain ground lease dated as of December 18,
2009, between Floyd Healthcare Management, Inc., as Ground Lessor and Landlord,
as Ground Lessee therein, upon terms and conditions acceptable to Landlord in
its sole discretion.
 
“Landlord Representative” shall mean Chris Jackson or Peter Phillips, either of
whom shall have the authority to bind the Landlord pursuant to Article 2 below;
provided, however, that Landlord can change or replace any Landlord
Representative by delivering written notice to Tenant.
 
“Landlord Delay” is defined in Section 7.4 of this Work Letter.
 
“Landlord’s Work” means all labor, materials, tools, equipment, machinery,
utilities, facilities and services necessary for proper construction, execution
and completion of the Premises in accordance with the final Contract Documents,
but not including Tenant furnished fixtures, furniture or equipment.
 
“Measurement Method” means the Standard Method for Measuring Floor Area in
Office Buildings, ANSIBOMA Z65.1-1966, published by the Building Owners and
Manager’s Association International, including covered canopy and patio areas.


 
E-1

--------------------------------------------------------------------------------

 


“Project Architect” means Earl Swensson Associates, or other such architectural
firm selected by Landlord, and approved by Tenant.
 
“Substantial Completion of Landlord’s Work” shall be achieved when (a)
Landlord’s Work is sufficiently complete in accordance with the Contract
Documents (b) Landlord delivers the Premises to Tenant in such condition that
the Building shall not encroach upon any property, street or right-of-way
adjacent to the Building, and shall not violate the agreements or conditions
contained in any applicable Legal Requirement or the Permitted Exceptions, and
shall not impair the rights of others under any easement or right-of-way to
which the Building is subject, (c) all systems included in Landlord’s Work are
operational as designed and specified, and (d) all governmental inspections
designated or required for Landlord’s Work have been successfully completed, and
any necessary municipal permits or approvals issued by the City of Rome and (if
applicable) Floyd County for Landlord’s Work have been obtained.
 
“Tenant Representative” shall mean Warren Rigas; provided, however, that Tenant
can change or replace any Tenant Representative by delivering written notice to
Landlord.
 
“Tenant Delay” is defined in Section 8.3 of this Work Letter.
 
1.2           Other.  Other capitalized terms used but not defined in this Work
Letter shall have the meanings assigned to them in the Lease.
 
ARTICLE 2.
REPRESENTATIVES
 
2.1           Representatives.  Tenant Representative shall perform certain
services for and on behalf of Tenant during the design and construction phases
of the Project and shall receive copies of all notices to which reference is
made in this Work Letter given by Landlord to Tenant and shall further make all
notices from Tenant to Landlord to which reference is made in this Work
Letter.  Tenant Representative shall have full authority to act on behalf of,
make decisions on behalf of and otherwise bind Tenant in connection with the
Premises (subject to any limitations set forth in the definition of Tenant
Representative).  Landlord Representative shall perform certain services for and
on behalf of Landlord during the design and construction phases of the Premises
and shall receive copies of all notices to which reference is made in this Work
Letter given by Tenant to Landlord and shall further make all notices from
Landlord to Tenant to which reference is made in this Work Letter.  Landlord
Representative shall have full authority to act on behalf of, make decisions on
behalf of and otherwise bind Landlord in connection with the Premises.
 
ARTICLE 3.
PREMISES CONSTRUCTION
 
3.1           General.  Landlord’s Work shall be performed, by Landlord in
accordance with (a) the Contract Documents, (b) all laws, codes, ordinances,
rules and regulations of governmental authorities having jurisdiction over the
Premises, Landlord’s Work and/or the Permitted Use, and (c) all covenants,
conditions and restrictions affecting or relating to the Premises, the Building
and/or the Project.  All (i) materials and equipment furnished under the
Contract Documents will be of good quality and new and (ii) Landlord’s Work will
be performed in a good and workmanlike manner and in substantial accordance with
the requirements of the Contract Documents.


 
E-2

--------------------------------------------------------------------------------

 


3.2           Premises Schedule.  Subject to any Tenant Delays , Ground Lessor
Delays and Force Majeure, Landlord shall commence Landlord’s Work within thirty
(30) calendar days after:  (i) the execution of and closing on a ground lease
between Floyd Healthcare Management, Inc., as Ground Lessor and Landlord, as
Ground Lessee therein, upon terms and conditions acceptable to Landlord in its
sole discretion (the “Ground Lease”); (ii) the execution of a lease agreement
between The Specialty Hospital, LLC and Landlord upon terms and conditions
acceptable to Landlord in its sole discretion; and (iii) closing on the Project
financing; and (iv) receipt of all required local governmental permits necessary
to commence construction of the Building (the “Construction Commencement
Date”).  Landlord agrees to use its best efforts to close its Project financing
and obtain all required local governmental permits necessary to commence
construction of the Leased Improvements as soon as practicable so that the
Construction Commencement Date will not be delayed thereby.  Subject to Tenant
Delays, Ground Lessor Delays, Force Majeure and Landlord’s right to terminate
the Project Architect as provided in Section 3.3 below, Landlord anticipates a
target commencement date for construction of January 15, 2010 (the “Target
Commencement Date”).
 
Landlord shall use its best efforts to perform each phase of Landlord’s Work
within the time schedule set forth in the final Contract Documents (the
“Premises Construction Schedule”) and shall use its best efforts to achieve
Substantial Completion of Landlord’s Work on or before February 4, 2011 (the
“Target Substantial Completion Date”).  However, The Specialty Hospital, LLC is
currently applying for an extension (the “CON Commencement Extension”) from the
Georgia Department of Community Health of the construction commencement deadline
for the Premises pursuant to its Certificate of Need (“CON”).  In the event that
The Specialty Hospital, LLC is successful in obtaining the CON Commencement
Extension, then the Target Substantial Completion Date shall be extended to
May 4, 2011.  Landlord shall not incur any liability to Tenant for failure to
achieve substantial completion by the Target Substantial Completion Date.  The
Premises Construction Schedule and the Target Substantial Completion Date shall
each be subject to extension for Force Majeure and change requests made by The
Specialty Hospital, LLC.  The Premises Construction Schedule sets forth dates
that are critical in ensuring the timely and orderly completion of Landlord’s
Work in accordance with the requirements of the Contract Documents.
 
3.3           Project Architect / General Contractor.  Landlord reserves the
right to terminate the Project Architect at any time during the Term of this
Work Letter in accordance with the terms of the contract with the Project
Architect.  In the event that Landlord elects to terminate the Project
Architect, Landlord shall promptly engage other qualified architect(s) or
architectural firm licensed in the State of Georgia to serve as the Project
Architect, subject to the approval of Tenant, not to be unreasonably withheld or
delayed. In the event that the Project Architect is terminated for cause by
Landlord, then any delays in the Premises Construction Schedule resulting from
their termination, shall not be deemed a Landlord Delay under this Work
Letter.  Landlord’s contract with the Project Architect shall specify that
Landlord shall have a License (as defined in Section 7.6 of this Work Letter) to
use the Contract Documents (and any iteration thereof) even after removal of the
Project Architect.


 
E-3

--------------------------------------------------------------------------------

 


3.4           Budget.  Landlord and Tenant have approved a Final Project Budget
for construction of the Premises attached to the Lease as Exhibit F (the “Final
Project Budget”).
 
3.5           Final Construction Documents.  The Final Construction Documents
are listed in Exhibit E-1 and have been approved by Landlord and
Tenant.  However, it is acknowledged that minor modifications in the Final
Construction Documents have been proposed and some open questions remain with
regard to the proposed modifications.  Landlord and Tenant shall work together
in good faith to finalize all terms of the proposed modifications and any
changes in the Final Project Budget promptly.  The Final Construction Documents
shall not be deemed final until any and all changes required by the local code
authority have been implemented by the Project Architect and the code authority
has issued a building permit for the entire Project.  Except for Tenant’s
responsibilities expressly set forth herein, Tenant’s review or approval of
Construction Documents or any other documents relating to Landlord’s Work shall
create no responsibility or liability on the part of Tenant for their
completeness, design, sufficiency, or compliance with any laws, rules, orders,
ordinances, directions, regulations or requirements of any federal, state,
county or municipal authorities.
 
3.6           Permits and Approvals.  Landlord shall (i) obtain all federal,
state, and local licenses, permits and approvals (whether governmental or
non-governmental), required to perform, occupy and use Landlord’s Work for the
Permitted Use of the Project, and (ii) work together with Tenant to assist
Tenant in obtaining any approval from any applicable health or regulatory agency
or other approvals that are not related to the construction of Landlord’s Work,
but required by Tenant to occupy and operate the Project for its Permitted Use.
 
3.7           Tenant Change Requests.  Tenant may from time to time request
changes in previously approved Final Construction Documents (herein, a “Tenant
Change Request”), subject to the terms and conditions of this paragraph.  Each
Tenant Change Request shall (a) be in writing, (b) issued or approved by
Tenant’s Representative and delivered to Landlord and (c) be subject to
Landlord’s consent.  Landlord shall not unreasonably withhold, condition or
delay its consent to any Tenant Change Request; provided, however, (i) Landlord
shall have no obligation to implement any Tenant Change Request which requires
the approval of any municipal authority unless and until Landlord receives such
approval, and (ii) the approval and implementation of any Tenant Change Request
which would increase the Final Project Budget shall be subject to the following
terms of this Section.  Landlord shall provide written notice to Tenant
specifying the impact the Tenant Change Request will have on the Final Project
Budget, if any.  If the Tenant Change Request would increase the Final Project
Budget and, within ten (10) days of the delivery of written notice from Landlord
to Tenant setting forth the increase in the Final Project Budget, Landlord and
Tenant shall work in good faith to agree on a payment of the increase in costs
as a result of Tenant Change Request and revised Final Project Budget, if
applicable.  If Landlord and Tenant are unable to reach an agreement as to any
terms for payment of the increase in costs as a result of Tenant Change Request,
then Landlord may reject the Tenant change Request by written notice to
Tenant.  Any Tenant Change Request approved by Landlord (and for which any
advance payment required under this Section is made) shall be incorporated into
the Final Construction Documents and performed by Landlord.


 
E-4

--------------------------------------------------------------------------------

 


3.8           Substantial Completion / Final Completion of Landlord’s
Work.  Landlord shall provide Tenant with written notice when Landlord believes
that Substantial Completion of Landlord’s Work has been achieved, along with
appropriate documentation to evidence the same.  Landlord shall cause Project
Architect to issue a Certificate of Final Completion of Landlord’s Work after
the completion of the Building, and such certificate date shall be the “Date of
Final Completion” hereunder.  No later than sixty (60) days following the Date
of Final Completion, Landlord shall (1) deliver to Tenant binders containing
complete sets of all manufacturer’s catalogs, instructions and other similar
data covering all mechanical and manually operated devices furnished and/or
installed as part of Landlord’s Work, and (2) provide Tenant’s property
management and operations personnel with the opportunity to be trained in the
operation and maintenance of building systems and controls installed as part of
Landlord’s Work.
 
3.9           Entry by Tenant Prior to Space Delivery.  Tenant and Tenant’s
agents, employees and/or representatives shall have the right to enter onto the
Premises site from time to time for the purpose of inspecting the Premises,
provided that such entry shall not unreasonably interfere with the completion by
Landlord or its General Contractor of Landlord’s Work at the Premises.  Tenant
and its representatives shall report to the site office of the General
Contractor prior to any entry onto the Premises and shall otherwise comply with
all reasonable requirements of the Contractor regarding such entry by Tenant
prior Final Completion of Landlord’s Work.
 
3.10         Excluded Costs.  The following costs (collectively the “Excluded
Costs”) are currently excluded from the Final Project Budget:  (i) costs to
construct, re-construct, re-surface, widen or otherwise improve any public or
private roadway abutting the Land that may be required by the City of Rome or
other applicable authority in order to obtain either a building permit or a
certificate of occupancy for the Project; (ii) any costs to construct, expand
the capacity of or otherwise improve any water lines, sanitary sewer lines, lift
stations, private sanitary sewer plants, off-site or regional detention
facilities necessary to serve the Land and the to be constructed Premises; and
(iii) any work to be undertaken by Tenant.  Landlord and Tenant have approved
the Final Project Budget. Landlord agrees and acknowledges that Landlord shall
not approve or incur any obligations in regards to items identified as Excluded
Costs without the express written approval of Tenant.  Landlord further agrees
that Landlord shall provide Tenant all information, documents, or materials in
regards to negotiations for any items identified as an Excluded Cost and shall
provide Tenant the opportunity to materially participate in any negotiations in
regards to any Excluded Cost item.
 
(a)            Potential Future Expansion by Ground Lessor.  The Premises have
been designed to accommodate a future expansion, as currently envisioned, by
addition of additional floors.  It is contemplated that the incremental cost of
the design and construction of the premises associated with the contemplated
expansion will be reimbursed separately by Ground Lessor.  The Ground Lease
provides additional terms regarding the expansion rights.  Landlord agrees that
all work related to the Potential Expansion (or any construction in other space
in the Building) shall be performed in a manner to minimize or eliminate, to the
extent practicable, any interference with or disruption of Tenant’s business
operations in the Premises.
 
3.11         Signage.  Landlord and Tenant acknowledge and agree that Ground
Lessor shall have the right to approve signage that is placed at the Premises
pursuant to the terms of the Ground Lease and REA.


 
E-5

--------------------------------------------------------------------------------

 


3.12         Trade Name of Project.  The trade name for the Project, including,
without limitation, the long term acute care hospital building, shall be
selected by The Specialty Hospital, LLC, subject to the consent of Landlord and
Tenant, not to be unreasonably withheld.  Tenant shall have no other rights with
respect to the trade name for the Project.
 
3.13         Landlord Duty to Deliver.  Landlord shall deliver the Premises to
Tenant pursuant to the requirements noted in Article 5 of the Lease.
 
ARTICLE 4.
TENANT OVERSIGHT
 
4.1           Tenant Oversight.  Landlord hereby acknowledges and agrees that,
notwithstanding anything to the contrary:  (1) Landlord shall make the site of
Landlord’s Work available at reasonable times for inspection by Tenant’s
Representative; (2) Landlord shall cause the Project Architect and/or the
General Contractor to promptly furnish Tenant with any information, documents
and/or materials relating to the Premises that Tenant may reasonably request and
respond in a timely manner to all reasonable inquiries by Tenant Representative;
and (3) Landlord shall provide that a monthly project update meeting be held at
which the Project Architect, General Contractor, Landlord Representative and
Tenant Representative are required to be present; (4) Tenant shall have the
right to actively participate in the decision making process in regards to any
and all material decisions affecting the construction of the Premises provided
that such participation does result in a Tenant Delay; and (5) Landlord shall
provide Tenant with reasonable prior notice of, and allow Tenant or its
representatives a reasonable opportunity to attend and participate in, all
project meetings, in addition to the required monthly meetings.
 
ARTICLE 5.
INDEMNIFICATION
 
To the fullest extent permitted by law, Landlord shall defend, indemnify and
hold harmless Tenant, Tenant’s representative(s), their respective subsidiary,
affiliated and associated companies, and the directors, officers, shareholders,
employees and agents of any of them, and their respective agents and servants
(collectively, “Indemnified Parties” and singly, an “Indemnified Party”), and
each of them, of and from any and all claims, demands, causes of action,
damages, costs, expenses, losses or liabilities, in law or in equity, of every
kind and nature whatsoever (“Claims”), including without limitation, costs of
defense, settlement and attorneys’ fees, attributable to:  (a) injury to or
death of any person and injury to or destruction of or loss of use of property
in whole or in part arising out of or resulting from the performance of work
under the General Contract prior to the Date of Final Completion, which are
caused by the acts or omissions of Landlord, the General Contractor, its
subcontractor, or anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, except to the extent such death, injury or loss
is caused by the Indemnified Party; (b) injury to or death of any person and
injury to or destruction of or loss of use of property in whole or in part
arising out of or resulting from or related to the negligent performance of work
under the General Contract by Landlord, the General Contractor, its
subcontractor, or anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, except to the extent such death, injury or loss
is caused by the Indemnified Party; (c) any and all penalties imposed on or
alleged against any Indemnified Party or work under the General Contract on
account of the violation of any law, order, or regulation by Landlord, the
General Contractor or subcontractor of General Contractor except to the extent
any such penalty is caused by an Indemnified Party; and/or (d) any and all
Claims arising out of or resulting from alleged infringement by the Premises
design or any means and methods used by the General Contractor of copyrights,
patents or other intellectual property rights held by others.  The indemnities
described above shall survive only for so long as Landlord’s indemnity rights
against the General Contractor and/or subcontractors of the General Contractor
survive and the amount of Landlord’s indemnity obligation to Tenant shall be
limited to the amount which Landlord is actually able to recover from the the
General Contractor and/or subcontractors of the General Contractor.


 
E-6

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
REQUIRED INSURANCE
 
Landlord shall carry and maintain at all times during the design and
construction of the Premises, and shall cause the General Contractor to maintain
at all times during the design and construction of the Premises, and for such
longer periods as may be required below, the following types of insurance and
minimum coverage amounts written by insurers rated by A.M. Best & Co., with a
minimum rating of (or equivalent to) “A,” a financial size category of not less
than “VIII,” and are qualified to do business in the State of Georgia:
 
6.1           Landlord’s Required Insurance.
 
(a)            Workers’ compensation insurance in statutory amounts, including
employer’s liability in the amount of $1,000,000.00 per accident;
 
(b)            Business Automobile insurance covering owned, non-owned and hired
vehicles for personal injury in the amount of $1,000,000.00 combined single
limit for bodily injury and for property damage;
 
(c)            Commercial general liability coverage for bodily injury, personal
injury and property damage in the amount of $1,000,000.00 per occurrence and
$2,000,000.00 aggregate limit;
 
(d)            Property insurance written on a builder’s risk “all-risk” or
equivalent policy form in the total value for the entire Premises at the site on
a replacement cost basis without optional deductibles; and
 
(e)            Umbrella Liability Coverage over Commercial General Liability,
Employer’s Liability and Business Automobile Insurance in the amount of
$3,000,000.00.
 
6.2           Project Architect’s Required Insurance.
 
(a)            Workers’ compensation insurance in statutory amounts and
employer’s liability insurance in the amount of $1,000,000.00;


 
E-7

--------------------------------------------------------------------------------

 


(b)            Commercial general liability coverage for bodily injury, personal
injury and property damage in the amount of $1,000,000.00 per occurrence and
$2,000,000.00 aggregate limit; and
 
(c)            Professional liability coverage for all professional services
relating to the Project in the minimum amount of $2,000,000.00.
 
6.3           General Contractor’s Required Insurance.
 
(a)            Workers’ compensation insurance in statutory amounts and
employer’s liability insurance in the amount of $1,000,000.00;
 
(b)            Business Automobile insurance covering owned, non-owned and hired
vehicles for personal injury in the amount of $1,000,000.00 combined single
limit for bodily injury and for property damage;
 
(c)            Commercial general liability coverage for bodily injury, personal
injury and property damage in the amount of $1,000,000.00 per occurrence and
$2,000,000.00 aggregate limit; and
 
(d)            Umbrella Liability Coverage over Commercial General Liability,
Employers’ Liability and Business Automobile Insurance in the amount of
$5,000.000.00.
 
6.4           Other Requirements Regarding Required Insurance.  The liability
policies required by this Article 6 shall include contractual liability coverage
covering the indemnification obligations under the Contract Documents.  Each
policy of insurance carried by Landlord and General Contractor, will be endorsed
so as to make it clear that the coverage of each such party’s policy is primary
and any coverage under any policy or policies of insurance held by Tenant or any
other additional insured is secondary.  All of the insurance required shall be
written on an occurrence basis, except that professional liability and umbrella
liability can be written on a claims made basis provided that such coverages are
maintained for two years following final payment.  Tenant, any lender(s) of
Tenant shall be named as additional insureds on all insurance policies required
hereunder except workers’ compensation/employer’s liability and professional
liability policies.  Landlord shall, upon demand, provide Tenant with proof that
the insurance requirements have been met, which shall be in the form of
certificates of insurance (or, at Tenant’s request, insurance policies)
reasonably acceptable to Tenant. Renewal certificates for all policies that
expire during the term of the Contract Documents must also be provided at least
thirty (30) days prior to each policy’s respective expiration.  Nothing in this
clause, or any failure of Landlord to secure the above required coverages or
otherwise comply with the insurance provisions of the Contract Documents, shall
modify, limit or expand Landlord’s liability or other obligations under the
Contract Documents.
 
ARTICLE 7.
MISCELLANEOUS
 
7.1           Permits, Fees and Compliance with Law.  Landlord shall secure all
permits, licenses and inspections necessary for the execution and completion of
Landlord’s Work.  Landlord shall comply with the terms of all such permits and
licenses and with all federal, state and municipal laws, statutes, ordinances,
building codes, rules and regulations applicable to Landlord’s Work.


 
E-8

--------------------------------------------------------------------------------

 


7.2           As-Built Documents.  Landlord shall provide to Tenant at the
conclusion of Landlord’s Work copies of the As-Built drawings of the Premises.
 
7.3           Construction Procedures.  As between Landlord and Tenant, except
as otherwise expressly provided herein, Tenant shall have no responsibility for
or have control or authority over construction means, methods, techniques,
sequences and procedures, or for coordinating Landlord’s Work.
 
7.4           Landlord’s Duty to Correct Defective Work.  Landlord shall
promptly correct defective or nonconforming design or work after written request
from Tenant delivered to Landlord no later than twelve (12) months after the
Date of Final Completion.  Nothing contained in this paragraph shall be
construed to establish a period of limitation with respect to obligations which
Landlord may have under the Lease other than the specific obligation of Landlord
to promptly correct defective or nonconforming design or Work contained in this
Paragraph.  After such twelve (12) month warranty period, Landlord agrees to use
commercially reasonable efforts to pursue any claim against the General
Contractor and/or subcontractors of the General Contractor for defective or
nonconforming design or work.
 
7.5           License for Design Documents.  Landlord shall pursue with Project
Architect, for the benefit of Tenant, an irrevocable, duty-free license (the
“License”) to obtain and retain copies, including reproducible copies and copies
of computer disks or other computer memory storage devices (e.g., CADD files),
of all Construction Documents prepared by Project Architect for information and
reference in connection with the construction, reconstruction, renovation,
repair, maintenance, marketing, use and occupancy of the Premises.  If provided,
the License shall be transferable to any Permitted Transferee of Tenant under
Article 20 of the Lease.  At or prior to Substantial Completion of the Premises,
Landlord shall request the Project Architect and any other party providing
design services to deliver instruments in form and substance satisfactory to
Tenant providing for the granting to Tenant of the License.  The Project
Architect shall not be responsible for changes made in the final Contract
Documents or other documents prepared by the Project Architect by anyone other
than the Project Architect or its consultants, or for Tenant’s use of the final
Contract Documents or other documents prepared by the Project Architect without
the participation of the Project Architect.
 
7.6           Capitalized Terms.  All capitalized terms used, but not defined
herein, shall have the meaning given them in the Lease to which this Work Letter
is attached as Exhibit E.
 
ARTICLE 8.
SCHEDULE
 
8.1           Changes in the Final Construction Documents and Tenant Required
Changes.  If a Tenant Change Request requires any changes to the Contract
Documents (or any previously approved revision thereto or supplement thereof),
then the increased costs (if any) of Landlord’s Work caused by such changes
shall be borne in the manner set forth in Section 3.5 above.  Any and all
increased costs shall include but not be limited to all architectural,
engineering and consulting design fees and expenses in connection therewith in
addition to any governmental fees, which may be additionally imposed and costs
associated with delays in construction of the Premises and Landlord’s Work
caused by such change(s), the incremental additional hard construction costs
associated with the performance and implementation of such change into
Landlord’s Work, and the incremental additional soft costs and interest costs
associated with the performance and implementation of such change into
Landlord’s Work (“Additional Costs”).


 
E-9

--------------------------------------------------------------------------------

 


8.2           Certain Limitations.  Tenant shall not include in its Tenant
Change Requests to the Contract Documents, and Landlord shall have no obligation
to agree to any Tenant Change Request that will:
 
(i)          Be incompatible with the design, construction or equipment of the
building and/or with the Premises Improvements;
 
(ii)         violate any applicable laws, ordinances and/or the rules and
regulations of any governmental authority having jurisdiction; or
 
(iii)       violate any applicable insurance regulations, including but not
limited to any such regulation for a fire resistive Class A building.
 
8.3           Tenant Delay.  The term “Tenant Delay,” as used herein, shall mean
and be defined as any actual delay experienced by Landlord, the Project
Architect or the General Contractor and its subcontractors in substantially
completing any Landlord’s Work; including but not limited to:
 
(a)            Tenant’s failure to complete any action or item on or before the
due date which is the responsibility of Tenant;
 
(b)            Tenant’s changes to Construction Drawings and Specifications
after Landlord’s approval of same;
 
(c)           Any delay of Tenant in making payment to Landlord required
pursuant to Section 3.7 hereof;
 
(d)           Any act, or failure to act by Tenant, Tenant’s Representative
and/or any other person performing or required to perform services on behalf of
Tenant causing delay beyond the originally scheduled time periods agreed in this
Work Letter or between Landlord and Tenant;
 
(e)            Any delay due to Tenant Change Requests to the Construction
Drawings and Specifications;
 
(f)            Any delay due to untimely responses to Design Documents or the
Construction Drawings and Specifications by Tenant’s special consultants causing
delay beyond the originally scheduled time periods agreed in this Work Letter or
between Landlord and Tenant.


 
E-10

--------------------------------------------------------------------------------

 
 
8.4           Landlord Delay.  The term “Landlord Delay” shall mean and be
defined as delay in the completion of Landlord’s Work that is caused by
Landlord, its agents or contractors, including without limitation:
 
(a)            Failure to furnish any approval in a timely manner, per the
agreed-to schedule in Article 3 hereof not caused by Tenant;
 
(b)            Interference with access or work of Tenant or Tenant’s
contractors after Tenant has received Landlord’s approval for access to the
Premises; or
 
(c)            Failure to cooperate with Tenant’s contractors, or governmental
permitting and inspecting authorities.
 
8.5           Ground Lessor Delay.  The term “Ground Lessor Delay” shall mean
and be defined as delay in the completion of Tenant’s Work or Landlord’s Work
that is caused by Ground Lessor, its agents or contractors, including without
limitation:
 
(a)            Any delay or interference by Ground Lessor which results in
Landlord’s failure to furnish any required approval in a timely manner, per the
agreed-to schedule in Article 3 hereof;
 
(b)            Interference with access or work of Tenant or Tenant’s
contractors after Tenant has received Landlord’s approval for access to the
Premises; or
 
(c)            Failure to cooperate with Landlord, Tenant’s contractors, or
governmental permitting and inspecting authorities in connection with this Work
Letter.
 
8.6           Effect of Tenant, Landlord and Ground Lessor Delays on Substantial
Completion and Commencement of Rent.  Each day of Landlord Delay shall delay the
date by which Substantial Completion of Landlord’s Work is reached by the number
of days of Landlord Delay and thus delays the Commencement Date of the Lease
(and thus the commencement of Rent thereunder).  Each day of Tenant Delay or
Ground Lessor Delay shall result in the extension of the date of scheduled or
projected substantial completion of Landlord’s Work as set forth in the Premises
Construction Schedule by one day, but shall not effect a delay the Commencement
Date of the Lease (and the commencement of Rent thereunder).
 
[End of Work Letter]


 
E-11

--------------------------------------------------------------------------------

 


EXHIBIT E-1


FINAL CONSTRUCTION DOCUMENTS


[ex10-6_pg63.jpg]


 
E-1

--------------------------------------------------------------------------------

 


EXHIBIT E-1 (CONTINUED)
 
[ex10-6_pg64.jpg]


 
E-2

--------------------------------------------------------------------------------

 


EXHIBIT E-1 (CONTINUED)
 
[ex10-6_pg65.jpg]


 
E-3

--------------------------------------------------------------------------------

 


EXHIBIT E-1 (CONTINUED)
 
[ex10-6_pg66.jpg]


 
E-4

--------------------------------------------------------------------------------

 


EXHIBIT E-1 (CONTINUED)
 
[ex10-6_pg67.jpg]


 
E-5

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FINAL PROJECT BUDGET
 
(SEE ATTACHED)


 
F-1

--------------------------------------------------------------------------------

 


[*******************]

 
F-2

--------------------------------------------------------------------------------

 


EXHIBIT G


INSURANCE REQUIREMENTS


Tenant Insurance Obligations   Tenant, at its sole cost and expense, shall
obtain and continuously maintain in full force and effect during the term of
this Lease commencing with the Commencement Date, policies of insurance
covering:


(a)            Property Insurance covering all improvements constituting a part
of the Premises (the “Improvements”), including personal property of Tenant or
the personal property of others kept, stored or maintained on the Premises
against (1) loss or damage by fire; (2) loss or damage from such other risks or
hazards now or hereafter embraced by an “Extended Coverage Endorsement,”
including, but not limited to, windstorm, hail, explosion, vandalism, riot and
civil commotion, damage from vehicles, smoke damage, water damage and debris
removal; (3) loss for damage by flood if the Premises are in a designated flood
or flood insurance area; (4)  loss from so-called explosion, collapse and
underground hazards; and (5) loss or damage from such other risks or hazards of
a similar or dissimilar nature which are now or may hereafter be customarily
insured against with respect to improvements similar in construction, design,
general location, use and occupancy to the Improvements.  At all times, such
insurance coverage shall be in an amount equal to one hundred percent (100%) of
the then “full replacement cost” of the Improvements, subject to a deductible
not less than Ten Thousand and No/100 Dollars ($10,000.00).  “Full Replacement
Cost” shall be interpreted to mean the cost of replacing the Improvements
without deduction for depreciation or wear and tear, and it shall include a
reasonable sum for interest expense, architectural, engineering, legal,
administrative and supervisory fees connected with the restoration or
replacement of the Improvements in the event of damage thereto or destruction
thereof.  Landlord may at its sole cost and expense maintain loss of rents
coverage which shall provide for the continued payment of the Basic Rent during
any period that the Premises is not being occupied as a result of any casualty
or event covered by the insurance described in this paragraph.
 
(b)            Equipment breakdown covering mechanical equipment, including but
not limited to boiler and pressure vessels, pressure pipes, steam pipes and
condensation return pipes in an amount equal to one hundred percent (100%) of
the then “full replacement cost” of the Improvements.
 
(c)            Business income, business interruption, extra expense insurance
coverage for a minimum period of twelve (12) months, including coverage for all
Tenant’s rental obligations to Landlord, endorsed to provide at least 90 days
extended period of indemnity (Building Ordinance - Increased Period of
Restoration Endorsement).


(d)            Commercial general liability insurance against any loss,
liability or damage on, about or relating to the Premises, or any portion
thereof, with limits of not less than Three Million Dollars ($3,000,000.00)
combined single limit, per occurrence and aggregate, coverage on an occurrence
basis.


(e)            Medical professional liability with amounts not less than Three
Million Dollars ($3,000,000) combined single limit, per occurrence and
aggregate, coverage on an occurrence basis.


(f)             Workers’ compensation coverage meeting statutory requirements
and employers’ liability coverage with limits of not less than One Million
Dollars ($1,000,000) per accident for all employees and volunteers of Tenant.


 
G-1

--------------------------------------------------------------------------------

 


(g)            Business automobile coverage including bodily and property damage
resulting from the use of owned, nonowned and hired autos with a combined single
limit of not less than One Million Dollars ($1,000,000) per accident.


 
G-2

--------------------------------------------------------------------------------

 